*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4),
200.83 and 240.24B-2

SECOND RESTATED LICENSE AGREEMENT

Exhibit 10.1

          THIS SECOND RESTATED LICENSE AGREEMENT (this “Agreement”) is entered
into as of May 30, 2003 by and between PIERRE FABRE MÉDICAMENT, organized under
the laws of France having an address of 45, place Abel-Gance, 92654 Boulogne
cedex, France (“Pierre Fabre”), and CYPRESS BIOSCIENCE, INC., a Delaware
corporation having an address of 4350 Executive Drive, Suite 325, San Diego, CA
92121, U.S.A. (“Cypress”) and amends and restates in its entirety the Restated
License Agreement between Pierre Fabre and Cypress dated November 13, 2001 (the
“Prior Agreement”), which amended and restated in its entirety the License
Agreement between Cypress and Pierre Fabre dated August 1, 2001 (the “Effective
Date”).

RECITALS

         WHEREAS, Pierre Fabre owns or controls certain patents and valuable
know-how related to the compound Milnacipran (as defined below) and the Licensed
Product (as defined below) in the form of an IR Formulation (as defined below)
and a SR Formulation (as defined below) that Cypress has licensed from Pierre
Fabre;

         WHEREAS, Pierre Fabre has developed Milnacipran for the treatment of
depression and currently markets the IR Formulation itself or through licensees
for the treatment of depression in certain territories outside the United
States;

         WHEREAS, Cypress and Pierre Fabre desire to enter into this Agreement
to expand the field of the license granted to Cypress to all indications and to
make certain other changes to the Prior Agreement;

         WHEREAS, in partial consideration for entering into this Agreement,
Cypress has agreed to issue to Pierre Fabre shares of its Common Stock and a
warrant to purchase shares of its Common Stock, as described herein; and

         WHEREAS, Pierre Fabre has granted to Cypress a license to certain
trademarks pursuant to a Trademark License Agreement between Cypress and Pierre
Fabre as of the Effective Date.

AGREEMENT

         NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.      DEFINITIONS

          1.1         “Administrator” shall have the meaning set forth in
Section 4.2(b)(iv).

          1.2         “Affiliate” shall mean any company or entity controlled
by, controlling, or under common control with a party hereto. For this purpose,
the term “control” shall mean the direct or indirect ownership of fifty percent
(50%) of the voting stock of that corporation, or in the absence of ownership of
at least fifty percent (50%) of the voting stock of that corporation, the

1.



--------------------------------------------------------------------------------

power, directly or indirectly to cause the direction of the management and
policies of such corporation.

          1.3         “API” shall mean the active pharmaceutical ingredient
Milnacipran contained in the Licensed Product.

          1.4         “Approval Items” shall have the meaning set forth in
Section 9.2(d).

          1.5         “Bulk Licensed Product” shall mean the Licensed Product in
final dosage form using Pierre Fabre’s formulation or any Cypress Formulation
and “Finished Licensed Product” shall mean the Licensed Product in final dosage
form including primary and secondary packaging and ready for use by the ultimate
consumer.

          1.6         “Change in Control” shall have the meaning set forth in
Section 16.6(b).

          1.7         “Commencement of Phase II or Phase III Clinical Trials”
shall mean the date on which the first patient is enrolled for the applicable
clinical trial.

          1.8         “Confidential Information” shall have the meaning set
forth in Section 13.1.

          1.9         “Cypress Information” shall mean all data and Information
developed or acquired by or for Cypress, its Affiliates and permitted
sub-licensees and used by Cypress, its Affiliates and sub-licensees in filing
for any Regulatory Approvals for the Licensed Products and marketing the
Licensed Product in the Licensed Territory. Cypress Information excludes Cypress
Patents and Cypress Formulation Patents.

          1.10         “Cypress Formulations” shall mean all new formulations of
the Licensed Product developed or acquired by or for Cypress (which includes new
formulations of the Licensed Product developed by Third Parties for Cypress),
its Affiliates and permitted sub-licensees other than the existing IR
Formulation and the SR Formulation that have been developed by Pierre Fabre
prior to the Effective Date, excluding however any minor improvements thereto.

          1.11         “Cypress Formulation Patents” shall mean all Patents
controlled by Cypress or its Affiliates (with a right to license or sublicense)
that claim any Cypress Information developed using a Cypress Formulation and are
necessary or useful for the development, manufacture, commercialization or use
of Milnacipran and any Cypress Formulations in the Rest of the World. The
Cypress Formulation Patents exclude any Cypress Patents.

          1.12         “Cypress Patents” shall mean all Patents controlled by
Cypress or its Affiliates (with a right to license or sublicense) that claim any
Cypress Information developed using the IR Formulation or the SR Formulation and
are necessary or useful for the development, manufacture, commercialization or
use of Milnacipran and the Cypress Product in the Rest of the World. The Cypress
Patents include, without limitation, the Patents set forth on Exhibit E hereto
and made a part hereof. The Cypress Patents exclude any Cypress Formulation
Patents.

          1.13         “Cypress Product” shall mean any product containing
Milnacipran as an active ingredient, in any formulation and through any mode of
administration, that incorporates or uses the Licensed Technology or any Cypress
Information developed using the IR Formulation or the

2.



--------------------------------------------------------------------------------

SR Formulation or the manufacture, use or sale of which is within the scope of
any claim of the Cypress Patents.

          1.14         “Development Plan” shall mean the development plan
relating to the development of the Licensed Product in the Field attached in
Exhibit C hereto and made a part hereof, to be updated at the next meeting of
the Steering Committee.

          1.15         “Early Termination” shall have the meaning set forth in
Section 14.3(b).

          1.16         “Effective Date” shall have the meaning set forth in the
introductory paragraph.

          1.17         “Equity Investment Agreement” shall mean the Equity
Investment Agreement that is contemplated by Section 2.4 and entered into
between Pierre Fabre and Cypress within five business days of execution of this
Agreement.

          1.18         “Extended Territory” shall have the meaning set forth in
Section 2.2.

          1.19         “FDA” shall mean the United States Food and Drug
Administration.

          1.20         “Field” shall mean any and all indications.

          1.21         “FMS” shall mean the prevention and treatment of
fibromyalgia syndrome.

          1.22         “IND” shall mean an Investigational New Drug Application
filed with the FDA, or the equivalent application or filing necessary to
commence human clinical trials in another country or other jurisdiction, as
applicable.

          1.23         “IND Clearance Date” shall mean January 2, 2002.

          1.24         “Indemnifying Party” shall have the meaning set forth in
Section 15.2.

          1.25         “Information” shall mean all tangible and intangible
(a) techniques, technology, practices, trade secrets, inventions (whether or not
patentable), methods, manufacturing processes, knowledge, know-how, skill,
experience, test data and results (including pharmacological, toxicological and
clinical test data and results), analytical and quality control data, results or
descriptions and software, (b) compounds, compositions of matter, cells, cell
lines, assays, and physical, biological or chemical material, and (c) marketing
data, including clinical studies designed to support promotional efforts,
relating to API or to the Licensed Product in any indication.

          1.26         “License Term” shall have the meaning set forth in
Section 14.1.

          1.27         “Licensed Product” shall mean any product (including a
Cypress Product or product containing a Cypress Formulation) containing
Milnacipran as an active ingredient, in any formulation and through any mode of
administration, that incorporates or uses the Licensed Technology or the
manufacture, use or sale of which is within the scope of any claim of the Pierre
Fabre Patents. The Licensed Product includes the following formulations
developed by Pierre Fabre prior to the Effective Date:

3.



--------------------------------------------------------------------------------

                              (a)         the immediate release formulation in
capsule form containing 25 mg and 50 mg of Milnacipran (the “IR Formulation”),
and

                              (b)         the slow release formulation covered
by Pierre Fabre Patents containing 120 mg of Milnacipran (the “SR Formulation”).

          1.28         “Licensed Technology” shall mean the Pierre Fabre Patents
and the Pierre Fabre Know-How.

          1.29         “Licensed Territory” shall mean the United States of
America, its territories and possessions and Canada and, if extended pursuant to
Section 2.2, countries that are members of the European Union and Japan.

          1.30         “Losses” shall have the meaning set forth in Section
15.1(a).

          1.31         “Major European Countries” shall mean the United Kingdom,
France, Italy, Germany, Spain and Scandinavia (Denmark, Finland, Norway and
Sweden).

          1.32         “Manufacturing Know-How” shall mean all data, Information
and know-how in the possession of Pierre Fabre prior to the Effective Date or
developed or acquired by or for Pierre Fabre during the License Term relating to
the manufacture of the API.

          1.33         “Maximum Sub-licensee Payment Amount” shall mean any and
all Sub-licensee Payments up to and including […***…] in the aggregate.

          1.34         “Milnacipran” shall mean the substance known as
milnacipran.

          1.35         “Minimum Sales” shall have the meaning set forth in
Section 5.3(b).

          1.36         “NDA” shall mean a New Drug Application and all
amendments and supplements thereto filed with the FDA (as more fully defined in
21 C.F.R. 314.5 et seq.), or the equivalent application filed with any
equivalent agency or governmental authority outside the United States (including
any supra-national agency such as in the European Union) requiring such filing,
including all documents, data and other information concerning a pharmaceutical
product that are necessary for gaining Regulatory Approval to market and sell
such pharmaceutical product.

          1.37         “Negotiation Period” shall have the meaning set forth in
Section 2.1(b).

          1.38       “Net Selling Price” shall mean on a country by country
basis the price invoiced by Pierre Fabre or Cypress, as applicable, or their
respective Affiliates or sub-licensees from a Third Party which is not an
Affiliate or sub-licensee of the selling party (unless such Affiliate or
sub-licensee is the final user of and does not further sell such product, in
which case the amount billed therefor shall be deemed to be the amount that
would be billed to a Third Party in an arm’s-length transaction) for sales of
any Licensed Product to such Third Parties less the following items, as
allocable to such Licensed Product: (i) trade discounts, credits or allowances,
(ii) credits or allowances additionally granted upon returns, rejections or
recalls (except where any such recall arises out of Pierre Fabre’s or Cypress’
or its Affiliate’s or sub-licensee’s gross negligence, willful misconduct or
fraud), (iii) freight, shipping and insurance charges, (iv) taxes,

*Confidential Treatment Required

4.



--------------------------------------------------------------------------------

duties or other governmental tariffs (other than income taxes) and
(v) government mandated rebates. “Average Net Selling Price” shall mean the
weighted average Net Selling Price of the Licensed Product in the Licensed
Territory or in the Rest of the World as applicable. “Net Sales” shall mean the
amount equal to the total units invoiced by Pierre Fabre or Cypress, as
applicable or their respective Affiliates or sub-licensees from a Third Party
which is not an Affiliate or sub-licensee of the selling party at the actual Net
Selling Price.

                    1.39        “New Salts” shall mean any variant of the
hydrochloride salt form of Milnacipran resulting from the chemical substitution
of the chloride counterion.

                    1.40        “Option Period” shall have the meaning set forth
in Section 4.4.

                    1.41        “Original Notice” shall have the meaning set
forth in Section 2.1(b).

                    1.42        “Patent” shall mean (a) valid and enforceable
patents, re-examinations, reissues, renewals, confirmations, extensions
(including supplemental protection certificates) and term restorations, and
(b) pending applications for patents, including, without limitation,
continuations, continuations-in-part, provisionals, divisionals and substitute
applications, including, without limitation, inventors’ certificates.

                    1.43        “Phase II Clinical Trials” shall mean those
trials on sufficient numbers of patients that are designed to establish the
safety and biological activity of a drug for its intended use, and to define
warnings, precautions and adverse reactions that are associated with the drug in
the dosage range to be prescribed, as further defined in Federal Regulation 21
C.F.R. 312.21.

                    1.44        “Phase III Clinical Trials” shall mean those
trials on sufficient numbers of patients that are designed to establish that a
drug is safe and efficacious for its intended use, and to define warnings,
precautions and adverse reactions that are associated with the drug in the
dosage range to be prescribed, and supporting Regulatory Approval of such drug
or label expansion of such drug, as further defined in Federal Regulation 21
C.F.R. 312.21.

                    1.45        “Pierre Fabre Know-How” shall mean Information
that is controlled by Pierre Fabre or its Affiliates (with the right to license
or sublicense) that is not covered by the Pierre Fabre Patents but is related to
the API or the Licensed Product. The Pierre Fabre Know-How includes, without
limitation, the Information described on Exhibit A. Pierre Fabre Know-How shall
exclude Manufacturing Know-How, subject to the terms of the Supply Agreement.

                    1.46        “Pierre Fabre Patents” shall mean all Patents
controlled by Pierre Fabre or any of its Affiliates (with the right to license
or sublicense) that are necessary or useful for the development, manufacture,
commercialization or use of Milnacipran and the Licensed Product in the Licensed
Territory. The Pierre Fabre Patents include, without limitation, the Patents set
forth on Exhibit B.

                    1.47        “Reference Period” shall have the meaning set
forth in Section 5.3(b).

                    1.48        “Regulatory Approval” shall mean any and all
approvals (including price and reimbursement approvals), licenses,
registrations, or authorizations of health/regulatory authorities or any
country, federal, state or local regulatory agency, department, bureau or other

5.



--------------------------------------------------------------------------------

government entity that is legally required or necessary from an economic point
of view for the manufacture, use, storage, import, transport and/or sale of a
Licensed Product in such jurisdiction.

                    1.49        “Rest of the World” shall mean the entire world
excluding the Licensed Territory.

                    1.50        “Second Reference Period” shall have the meaning
set forth in Section 5.3(b).

                    1.51        “Selection Criteria” shall have the meaning set
forth in Section 4.3.

                    1.52        “SNRI product” shall mean any serotonin
norepinephrine reuptake inhibitor product, meaning an agent whose sole mode of
action (including major metabolites) is through the selective reuptake
inhibition of the two monoamines, serotonin (5-HT) and norepinephrine (NA). The
sole mode of action means a low binding affinity (>1000nM) on standard assays
for dopamine D1- and D2 class; serotonergic 1, 2, and 3 class; adrenergic alpha
and beta; cholinergic nicotinic and muscarinic; glutamatergic AMPA, Kainate,
NMDA, and metabotropic; and histaminegic 1- and 2-class receptors. The agent
should also not effect MAO-A and –B enzyme activity. The IC50 or KI of in vivo
reuptake inhibition for NA and 5-HT must be both <1000nM, while the selectivity
ratio for 5-HT and NA (i.e., IC50 or KI of 5-HT in vivo reuptake inhibition
divided by that of NA) must range between 0.2 and 5. Similarly, the IC50 of KI
of in vivo reuptake inhibition for dopamine must be >1000 nM, with a selectivity
ratio for dopamine vs. NA or 5-HT of >50. Finally, the agent must not effect the
release of the amines, including 5-HT, NA and dopamine.

                    1.53        “Sub-licensee Payments” shall mean any license
payments or milestone payments received by Cypress or any of its Affiliates from
any sub-licensee with respect to the Licensed Product, but excluding any amounts
received from such sub-licensee (a) as royalty payments, (b) as payments for any
research and development funding, (c) for securities of Cypress issued to such
sub-licensee or (d) as a bona fide loan.

                    1.54        “Supply Agreement” shall have the meaning set
forth in Section 7.4.

                    1.55        “Steering Committee” shall have the meaning set
forth in Section 9.1.

                    1.56        “Third Party” shall mean any entity other than
Cypress or Pierre Fabre or an Affiliate of Cypress or Pierre Fabre.

                    1.57        “Trademark License Agreement” shall mean the
Trademark License Agreement between Cypress and Pierre Fabre as of the Effective
Date.

                    1.58        “Trademarks” shall have the meaning set forth in
the Trademark License Agreement dated as of the Effective Date between Cypress
and Pierre Fabre.

                    1.59        “Trial Period” shall have the meaning set forth
in Section 5.3(b).

                    1.60        “Valid Claim” shall mean (a) a claim of an
issued Patent included within the Cypress Patents or the Cypress Formulation
Patents, which has not (i) expired or been canceled, (ii) been declared invalid
by an unreversed and unappealable decision of a court or other

6.



--------------------------------------------------------------------------------

appropriate body of competent jurisdiction, (iii) been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, or (iv) been abandoned,
or (b) a claim under a pending application for a Patent under the Cypress
Patents or the Cypress Formulation Patents.

                    1.61.        “Warrant Agreement” shall mean the Warrant
Agreement that is contemplated by Section 2.4 and entered into between Pierre
Fabre and Cypress within five business days of execution of this Agreement.

2.                 LICENSE GRANTS

                     2.1          License Grant by Pierre Fabre.

                                     (a)        Pierre Fabre hereby grants to
Cypress during the License Term, an exclusive license, with the right to
sublicense, under the Licensed Technology to develop, register, use, distribute,
sell, offer for sale, have sold and import the Licensed Product in the Licensed
Territory in the Field. Pierre Fabre further grants Cypress a license to use
Pierre Fabre Know-How and Pierre Fabre Patents, to the extent necessary to
formulate or have the API formulated into Bulk Licensed Product and package Bulk
Licensed Product into Finished Licensed Product, solely for sale of Licensed
Product in the Licensed Territory.

                                     (b)        Cypress shall have the right to
sub-license the rights granted under Section 2.1 above after due consultation
with Pierre Fabre; provided, that, should Cypress decide to appoint a
sub-licensee for the development, registration, marketing and sale of the
Licensed Product in the Field in the Licensed Territory, then Cypress shall
provide Pierre Fabre with written notice thereof (the “Original Notice”) and
hereby grants Pierre Fabre a right of first discussion to take such license if
at that time, Pierre Fabre has an Affiliate in the Licensed Territory, and upon
Pierre Fabre’s request, shall enter into good faith negotiations with Pierre
Fabre to grant Pierre Fabre marketing rights to the Licensed Product in the
Field in the Licensed Territory. If Pierre Fabre does not notify Cypress of its
interest in sublicensing the Licensed Product, in the Licensed Territory in the
Field within 30 days from receipt of the Original Notice, then Cypress shall be
free to appoint a Third Party as sub-licensee for the development, registration,
marketing and sale of the Licensed Product in the Field in the Licensed
Territory. In the event that Pierre Fabre is interested in obtaining such a
license, it shall notify Cypress in writing within 30 days after receipt of the
Original Notice whereupon the parties shall negotiate in good faith for up to
two months (the “Negotiation Period”) from the date of the Original Notice. If
the parties fail to enter into a definitive agreement granting Pierre Fabre such
rights within such two-month negotiation period despite mutual efforts made by
both parties to reach an agreement, it shall be deemed to constitute rejection
by Pierre Fabre of such right and then Cypress shall be free to appoint a Third
Party as sub-licensee pursuant to the sublicense rights granted pursuant to
Section 2.1(a) above. Pierre Fabre shall have no rights under this Section
2.1(b) if the Negotiation Period expires without Cypress and Pierre Fabre
entering into a definitive agreement.

                                     (c)        When selecting a sub-licensee,
Cypress shall give appropriate consideration to the following, whether such
sub-licensee has proven capabilities in clinical development, registrations and
marketing of pharmaceutical drugs in the Licensed Territory and whether such
sub-licensee will bring significant valuable skills, assets and resources to

7.



--------------------------------------------------------------------------------

successfully develop and register the Licensed Product in a timely manner and to
maximize its commercial potential in the Field in the Licensed Territory.

                                     (d)        Any sub-license granted by
Cypress under this Agreement will provide the sub-license gross margins on the
Licensed Product that are consistent with industry standards based on the stage
of development of the Licensed Product and designed to enable the commercial
success of the Licensed Product, each as determined at the time such sub-license
is negotiated.

                                     (e)        It shall be Cypress’ sole
responsibility to ensure that the sub-licensee(s) fully comply with all the
terms and conditions described in this Agreement, the Trademark License
Agreement and the Supply Agreement, specifically including, but not limited to,
the requirements in Section 5.2 regarding launch, promotion and distribution of
the Licensed Product, Section 5.3(a) regarding sales forecasts of the Licensed
Product and Section 5.3(b) regarding certain Minimum Sales.

                    2.2          Extension of the Licensed Territory.   On an
indication-by-indication basis, in the event that Pierre Fabre or any of its
Affiliates or licensees does not submit an application (in a reasonably
acceptable format) for Regulatory Approval of a Licensed Product in the
applicable indication within the Field in either (1) all the Major European
Countries and Japan, or (2) the European Union and Japan, and have in place a
commercialization plan for such Licensed Product in the applicable indication
within the Field in these territories within […***…] after Cypress files an NDA
for any Licensed Product in the applicable indication within the Field in the
United States (so long as such NDA filing includes data and information that is
sufficient for filing in the applicable territories described above), the
Licensed Territory will automatically be extended with respect to the applicable
indication within the Field to include the European Union and Japan (the
“Extended Territory”), subject to existing exclusive license rights already
granted by Pierre Fabre to Third Parties as of the date of this Agreement as set
forth on Exhibit F. In the event that the Licensed Territory is extended under
this Section 2.2, Pierre Fabre will retain the following rights:

                                     (a)        a right to supply Cypress with
Bulk Licensed Product or Finished Licensed Product for the Extended Territory as
long as the Bulk Licensed Product and the Finished Licensed Product embodies a
Pierre Fabre formulation, subject to Section 7 and the Supply Agreement;

                                     (b)        a right to co-market the
Licensed Product in the applicable indication within the Field under a different
trademark from the Trademark in any of those territories within the European
Union in which it then has active sales and marketing sales forces for any
product; and

                                     (c)        a right to co-market the
Licensed Product in the applicable indication within the Field in Japan through
a local Japanese partner under a trademark different from the Trademark.

                     2.3          Rights Retained by Pierre Fabre.  Pierre Fabre
shall retain the following rights:

*Confidential Treatment Requested   

8.



--------------------------------------------------------------------------------

                    (a)       the exclusive worldwide right under the Licensed
Technology to make and have made API;

                    (b)       the exclusive worldwide right under the Licensed
Technology to make and have made the Licensed Product using the IR Formulation
and/or the SR Formulation for the Rest of the World; and

                    (c)       the exclusive right under the Licensed Technology
to use, distribute, sell, offer for sale, have sold and import the Licensed
Product in the Rest of the World in the Field.

         2.4      Issuance of Common Stock and Warrants to Purchase Common
Stock.   In partial consideration for the rights granted to Cypress by Pierre
Fabre under this Agreement, Cypress shall issue Pierre Fabre 1,000,000 shares of
its Common Stock pursuant to the Equity Investment Agreement and a warrant to
purchase 300,000 shares of its Common Stock pursuant to the Warrant Agreement.

3.     DEVELOPMENT AND REGISTRATION

         3.1      Development Activities - transfer and obtaining of the IND.  
Cypress shall use commercially reasonable efforts to develop the Licensed
Product in the Licensed Territory at its own expense, and in accordance with the
initial development plan, which is summarized on Exhibit C, as may be amended
from time to time (subject to Steering Committee approval of items in Section
9.2(d)). Cypress shall also use commercially reasonable efforts to achieve the
following events with respect to a Licensed Product in FMS in the United States
by the time set forth opposite each such event; provided that the timelines
described below set forth on the following assumptions:

                    (a)        The timelines below will be subject to adjustment
as determined by the Steering Committee if any formulation other than the IR
Formulation and the SR Formulation is used. The timelines for the following
events begin on the first day following the IND Clearance Date:

                    (b)        Commencement of Phase II Clinical Trial within
[…***…] after the IND Clearance Date.

                    (c)        Commencement of Phase III Clinical Trial within
[…***…] after the IND Clearance Date.

                    (d)        NDA filing both in the United States and Canada
within […***…] after the IND Clearance Date.

         3.2      Transfer of all INDs in Extended Territory.   If the Licensed
Territory is extended pursuant to Section 2.2, Pierre Fabre will promptly
transfer to Cypress, all INDs for Milnacipran, if any, filed by Pierre Fabre
with respect to the applicable indication within the Field in any other
countries in the Licensed Territory as requested by Cypress.

         3.3      Registration Activities.   In conducting registration
activities, Cypress shall use commercially reasonable efforts to obtain in a
timely manner NDA approvals and subsequently

9.

*Confidential Treatment Requested



--------------------------------------------------------------------------------

all additional necessary price and reimbursement approvals by the
health/regulatory authorities of the Licensed Territory; provided, however that
the parties acknowledge that such price and reimbursement approvals may not be
granted. Cypress shall also keep Pierre Fabre fully informed of the registration
process through the Steering Committee and upon request of Pierre Fabre, shall
allow Pierre Fabre representatives to participate in substantive meetings with
the health/regulatory authorities of the Licensed Territory, if permitted by
such health/regulatory authorities.

         3.4      Pre-marketing Activities.   During the development of the
Licensed Product and until Cypress commences commercialization of the Licensed
Product in the Field, Cypress shall conduct pre-marketing activities as
determined by Cypress with input from the Steering Committee to ensure
successful launch of the Licensed Product in the Licensed Territory.

         3.5      Employee of Pierre Fabre.   Pierre Fabre may delegate one of
its employees to work at Cypress’ offices for as long as mutually agreeable
between Cypress and Pierre Fabre. Such employee shall be integrated into the
Cypress team responsible for development of the Licensed Product, and involved
in coordination of the development and registration activities between Pierre
Fabre and Cypress for the Licensed Product. Cypress and Pierre Fabre shall
mutually determine the nature and scope of the work to be accomplished by such
employee, and such employee shall be subject to periodic performance evaluations
to be made jointly by Cypress and Pierre Fabre. All costs in connection with the
employment of such employee, including, without limitation, salary (including
all payroll tax withholdings), fringe benefits (including medical, dental, life,
disability, workers’ compensation or other insurance coverage provided by Pierre
Fabre), all employment-related taxes, costs incurred in obtaining a work visa,
if necessary, and any other costs incident to such employee’s employment, will
be directly paid by Pierre Fabre. Cypress will provide office space and
job-related equipment for such employee and such employee shall agree to be
subject to Cypress’ standard policies and procedures while at Cypress’
facilities.

         3.6      Commercially reasonable efforts.   As used in Section 3, the
term “commercially reasonable efforts” shall mean that the parties shall conform
to trade standards of diligence in fulfilling their obligations under this
Section 3, consistent with those used in the pharmaceutical industry for the
research and development of compounds having comparable commercial potential.

4.     RIGHT TO USE AND LICENSE CERTAIN INFORMATION AND PATENTS

         4.1      Access to Information and Patents.   Cypress Information
derived from Cypress and its Affiliates’ or permitted sub-licensees’
development, marketing and other permitted activities under and during the
License Term with respect to the Licensed Product and all intellectual property
rights in connection therewith, if any, including, without limitation, Cypress
Patents shall be the sole property of Cypress or of its Affiliates or
sub-licensees. Cypress shall, through the Steering Committee pursuant to
Section 9.2 and as provided in Section 11.2, regularly provide Pierre Fabre with
up-dated information regarding Cypress Information, Cypress Formulations,
Cypress Patents, Cypress Formulation Patents and development of New Salts. In
addition, to the extent that Cypress deems necessary, it will facilitate any
discussions between Pierre Fabre and any sub-licensee.

10.



--------------------------------------------------------------------------------

         4.2      License Grant by Cypress on Cypress Product.

                    (a)        Subject to the terms and conditions of this
Agreement, with respect to Cypress Information applicable to an indication
within the Field provided to Pierre Fabre under Section 4.1, Cypress hereby
grants to Pierre Fabre a royalty-bearing, exclusive license, with the right to
sublicense, under the Cypress Patents claiming such Cypress Information, and to
use such Cypress Information, in each case to develop, register, manufacture,
use, distribute, sell, offer for sale and have sold the Cypress Product in the
Rest of the World in such indication within the Field, subject to Section 2.2.

                    (b)        In consideration of the license granted under
Section 4.2(a), Pierre Fabre shall pay Cypress a royalty of […***…] on Net Sales
by Pierre Fabre and its Affiliates and sub-licensees (determined in accordance
with Section 4.2(b)(iii) or (iv), as applicable, on a country-by-country and
indication-by-indication basis in the Rest of the World as follows:

                                (i)         […***…] of such royalty will be
payable if, and only if, Pierre Fabre or any of its Affiliates or sub-licensees
can use United Stated Phase III Clinical Trials data included in the Cypress
Information with respect to an indication as data for a pivotal study for such
indication in the applicable country in the Rest of the World to file and obtain
registration, without Pierre Fabre or its Affiliates or sub-licensees being
required to conduct an additional pivotal study in such country to confirm the
efficacy in the applicable indication. The royalty under this Section 4.2(b)(i)
shall be payable for the 10 year period after the first commercial sale of the
Cypress Product by Pierre Fabre or any of its Affiliates or sub-licensees in the
applicable indication in the applicable country; and

                                (ii)        […***…] of such royalty will be
payable beginning on the first commercial sale of the Cypress Product by Pierre
Fabre or any of its Affiliates or sub-licensees for the applicable indication in
the applicable country and continuing (A) until expiration of the last to expire
Valid Claim within the Cypress Patents covering the use of Cypress Product for
the applicable indication in the applicable country, or (B) alternatively, if no
such Valid Claim exists, for the duration of the exclusivity resulting from data
protection for the Cypress Information applicable to such indication in the
applicable country; provided, however, that if a Third Party (other than any
Affiliate or sub-licensee of Pierre Fabre) sells in a country of the Rest of the
World a product containing Milnacipran in an applicable indication, and the
market share held by the Third Party for such indication in the applicable
country is at least […***…] for two consecutive quarters, then the […***…]
royalty shall no longer be due, either in respect of a Valid Claim or on the
basis of data protection exclusivity, with respect to the applicable indication
and the applicable country starting from the date after the end of second
quarter during which such Third Party’s market share is at least […***…].

                                (iii)      For each country in which Pierre
Fabre or any of its Affiliates or sub-licensees are selling Licensed Product
prior to and continuing on the date of the first sale of Cypress Product in such
country, for the term beginning on the date of the first sale of Cypress Product
and ending […***…] later, the royalty payment due to Cypress under Sections
4.2(b)(i) and (ii) in each given country will be calculated by multiplying the
royalty rate by the amount by which (A) the aggregate […***…] exceeds (B) the
[…***…].

11.

*Confidential Treatment Requested



--------------------------------------------------------------------------------

                                (iv)        For (A) each country in which Pierre
Fabre and its Affiliates and sub-licensees do not have existing sales of
Licensed Product on the date of the first sale of Cypress Product in such
country and (B) each country in which Pierre Fabre or any of its Affiliates or
sub-licensee(s) were selling Licensed Product on the date of the first sale of
Cypress Product in such country, following the date that is […***…] after the
date of the first sale of Cypress Product, an expert in market analysis of
pharmaceutical products will be appointed (the “Administrator”) by mutual
written agreement of Pierre Fabre and Cypress who will determine on an annual
basis, or less frequently as determined by mutual written agreement of Pierre
Fabre and Cypress, the applicable percentages of the market for sales of
Licensed Product and Cypress Product which are attributable to indications
covered by Cypress Information and Cypress Patents. The royalty payment due to
Cypress under Sections 4.2(b)(i) and (ii) in each given country will be
calculated by multiplying the […***…] by the product of (x) the […***…] by
(y) the […***…]. Each determination of the Administrator shall be final and
binding on both Cypress and Pierre Fabre. Cypress and Pierre Fabre shall each
bear its own attorney’s fees, costs, and disbursements arising out of such
process, and shall pay an equal share of the fees and costs of the
Administrator.

                    (c)       All provisions of Section 10 apply to this Section
4.2 as though the term “Cypress Product” were contained in Section 10. The
defined terms, “Net Selling Price” and Net Sales,” shall apply to this Section
4.2 as though the term “Cypress Product” were contained in such definitions.

                    (d)       Cypress agrees to use commercially reasonable
efforts to obtain from Third Parties that generate data and Information using
the IR Formulation or the SR Formulation on behalf of Cypress, the right to
include such data and Information in the Cypress Information and to sub-license
any Patents licensed to Cypress by such Third Party that claim such data and
Information and are necessary or useful for the development, manufacture,
commercialization or use of Milnacipran and Cypress Product in the Rest of the
World.

         4.3      Cypress Proprietary Formulations.   Pierre Fabre agrees that
the license granted to Cypress pursuant to Section 2.1 provides Cypress with the
right to develop Cypress Formulations. The Steering Committee will establish
business and technical criteria (“Selection Criteria”) to be used by Cypress in
determining whether a Cypress Formulation should be used instead of the IR
Formulation or SR Formulation. Should the IR Formulation or SR Formulation fail
to conform to the Selection Criteria, and in the event that Cypress decides to
develop any Cypress Formulation, Cypress will then notify Pierre Fabre of such
Cypress Formulations, and the parties will negotiate in good faith the grant by
Cypress of an exclusive license under the Cypress Formulation Patents to Pierre
Fabre, its Affiliates and sub-licensees to register, market and sell such
Cypress Formulations for the Rest of the World on commercially reasonable terms,
provided that the royalty to be paid by Pierre Fabre in consideration of the
rights granted in Section 4.2 shall be included in the overall economic
discussion. Cypress or its Affiliates or sub-licensees will own and control any
intellectual property claiming Cypress Formulations, including, without
limitation, the Cypress Formulation Patents.

         4.4      New Salts.   Pierre Fabre agrees that the license granted to
Cypress pursuant to Section 2.1 includes the right for Cypress to develop New
Salts. In the event that Cypress decides to develop any New Salts, Cypress will
then notify Pierre Fabre of such New Salts and

12.

*Confidential Treatment Requested



--------------------------------------------------------------------------------

beginning on the date of such notification and ending […***…] later (the “Option
Period”), Cypress will grant to Pierre Fabre an exclusive option to license such
New Salts. During the Option Period, the parties will negotiate in good faith
the terms and conditions of the grant by Cypress of an exclusive license to
Pierre Fabre, its Affiliates and sub-licensees to register, market and sell such
New Salts under the applicable Patents controlled by Cypress (with the right to
license or sublicense) for the Rest of the World on commercially reasonable
terms. Cypress or its Affiliates or sub-licensees will own and control any
intellectual property claiming any New Salts. Cypress agrees to consult with
Pierre Fabre regarding supply of New Salts.

5.     TRADEMARK- MARKETING - SALES PROMOTION - NON COMPETITION

         5.1      Trademark - Trade dress Marking.   In the Licensed Territory,
the Licensed Product will be sold by Cypress, its Affiliates and sub-licensees
exclusively under the Trademark. Terms and conditions of use of the Trademark by
Cypress, its Affiliates and sub-licensees are set forth in the Trademark License
Agreement. The Licensed Product will be marketed by Cypress and its permitted
sub-licensees in the Licensed Territory under Cypress or Cypress sub-licensees
trade dress which shall include the notice “Licensed from PIERRE FABRE” in a
legible manner on all packaging, leaflets, documents, congress materials and
generally in association with the reference to the Licensed Product and the
Trademark, so far as this is acceptable under applicable laws and regulations in
the Licensed Territory.

         5.2      Responsibility for Launch, Promoting and Distributing the
Licensed Product.   Cypress and its permitted sub-licensees shall be solely
responsible for the launch, promotion and distribution of the Licensed Product
in the Licensed Territory. All costs associated therewith shall be borne by
Cypress and its permitted sub-licensees. The launch of the Licensed Product by
Cypress or its permitted sub-licensee shall take place within no more than six
months following NDA Approval in each country of the Licensed Territory. No
later than the NDA filing for the Licensed Product in the United States, Cypress
shall prepare and submit to the Steering Committee for review and comments a
three years rolling marketing and commercial plan for the Licensed Product in
the Field in the Licensed Territory which will include marketing strategy, sales
forecasts, minimum sales efforts and promotional commitments and such plan shall
be amended from time to time.

         5.3      Sales Forecasts and Minimum Sales.   During the License Term,
Cypress commits to procure sales, create a demand and continuously develop the
sales of the Licensed Product in the Field in the Licensed Territory in the most
effective manner and by all suitable and adequate means.

                    (a)       Sales Forecasts.   No later than NDA filing for
the Licensed Product in the United States, Cypress and Pierre Fabre will discuss
sales forecasts to be achieved by Cypress and its permitted sub-licensee with
the Licensed Product in the Field in the Licensed Territory during the License
Term. Such sales forecasts will be based on factors determined by Cypress in
consultation with the Steering Committee, including factors such as, projected
sales of the Licensed Product in the Field, price positioning, foreseeable
market trends and competition.

                    (b)       Minimum Sales.

13.

*Confidential Treatment Requested



--------------------------------------------------------------------------------

                                         (i)         In the event that Cypress
and its permitted sub-licensee fail to reach at least […***…] of the sales
forecasts of Licensed Product agreed pursuant to section 5.3(a) (the “Minimum
Sales”) during […***…] consecutive years and Cypress has otherwise met its
obligations with respect to the minimum sales efforts set forth in the marketing
plan such as marketing, promotional and sales force investments as approved by
the Steering Committee, then Cypress shall have […***…] within which to try to
meet the Minimum Sales. If at the end of such […***…], Cypress has not achieved
the Minimum Sales, then Pierre Fabre will have the option in its sole discretion
to convert the exclusive license granted under Section 2.1 to a non exclusive
license; provided, however, that Cypress shall first have the option to maintain
the rights granted under section 2.1 for one non renewable additional period of
one year (the “Trial Period”) by paying to Pierre Fabre a compensation
corresponding to […***…] of the difference between the Minimum Sales agreed for
such […***…] period (the “Reference Period”) and the actual sales achieved by
Cypress and its sub-licensees during the Reference Period valued at […***…] of
the Average Net Selling Price. The payment of the above compensation shall be
made by Cypress within […***…] following the end of the Reference Period. If at
the end of the Trial Period, Cypress has again not achieved the Minimum Sales,
then Pierre Fabre shall have the option in its sole discretion to convert the
exclusive license granted under Section 2.1 to a non exclusive license or to
terminate this Agreement.

                                         (ii)        In the event that Cypress
and its permitted sub-licensee fail to reach the Minimum Sales during […***…]
consecutive years and Cypress has not otherwise met its obligations with respect
to the minimum sales efforts set forth in the marketing plan, then Pierre Fabre
will have the option in its sole discretion to convert the exclusive license
granted under Section 2.1 to a non exclusive license or to terminate this
Agreement; provided, however, Cypress shall first have the option to maintain
the rights granted under Section 2.1 for a Trial Period as defined in the above
paragraph (i) by paying to Pierre Fabre compensation corresponding to the
difference between the Minimum Sales agreed for such […***…] (the “Second
Reference Period”) and the actual sales achieved by Cypress and its
sub-licensees during that Second Reference Period valued at […***…] of the
Average Net Selling Price The payment of the above compensation shall be made by
Cypress within […***…] following the end of the Second Reference Period. If at
the end of the Trial Period, Cypress has again not achieved the Minimum Sales,
then Pierre Fabre shall have the option in its sole discretion to convert the
exclusive license granted under Section 2.1 to a non exclusive license or to
terminate this Agreement.

                    5.4         Non Competition.   For the term of this
Agreement, Cypress, its Affiliates and its permitted sub-licensees shall not
register, market or sell any other […***…] in the Licensed Territory in the
Field unless otherwise agreed by Pierre Fabre.

SECTION 6.       UP FRONT FEES, MILESTONE AND ROYALTY PAYMENTS

                    6.1         Up-Front fees and milestones payments.   As
partial consideration for Pierre Fabre’s entering into this Agreement with
Cypress and for the rights granted to Cypress on the Licensed Technology,
Cypress shall pay to Pierre Fabre the following up-front fees and milestone
payments:

14.

  *Confidential Treatment Requested



--------------------------------------------------------------------------------

                    6.2         Up Front Fees.   Cypress shall pay to Pierre
Fabre $750,000 within 15 days following the Effective Date (Pierre Fabre
acknowledges that is has received such payment). In addition, within 15 days
following the IND Clearance Date, Cypress shall pay Pierre Fabre $750,000
(Pierre Fabre acknowledges that is has received such payment). The up front fees
shall not be refundable to Cypress.

                    6.3         Milestone Payments.   Within 15 days following
the first occurrence of each of the events set forth below, Cypress shall pay to
Pierre Fabre the one-time milestone payments set forth below (whether such
milestone is achieved by Cypress or by its sub-licensee):

  Milestone Event Milestone Payment   […***…] […***…]   […***…] […***…]  
[…***…] […***…]   […***…] […***…]

                    The milestone payments shall not be refundable to Cypress.

                    6.4         Royalties.   As further consideration for the
rights and licenses hereby granted to Cypress in respect of the Licensed
Technology, Cypress shall pay Pierre Fabre the following royalty payments:

                                   (a)        In consideration of the Pierre
Fabre Patents, a royalty of […***…] on the Net Sales of the Licensed Product
made by Cypress, its Affiliates or sub-licensees in the Licensed Territory from
the date of the first commercial sale until the last to expire of the Pierre
Fabre Patents covering the Licensed Product, including the manufacturing process
of Milnacipran or the formulation of the Licensed Product.

                                   (b)        In consideration for the Pierre
Fabre Know-How, a royalty of […***…] on the Net Sales of the Licensed Product
made by Cypress, its Affiliates or sub-licensees in the Licensed Territory from
the date of the first commercial sale of the Licensed Product until the 10th
anniversary of the date of the first commercial sale of the License Product.

                                   (c)         In consideration for the
Trademarks, a royalty described in the Trademark License Agreement.

                    6.5         Royalty on Sub-Licensee Payments.   If Cypress
grants a sub-license to a Third Party of the rights granted to Cypress under
Section 2.1, Cypress agrees to pay to Pierre Fabre […***…] of all Sub-licensee
Payments; provided that, any amount paid by Cypress to Pierre Fabre above the
Maximum Sub-licensee Payment Amount shall be credited against future milestone
payments and/or royalty payments owed by Cypress to Pierre Fabre under this
Agreement and shall be carried forward to any subsequent years as applicable.
Any amount

15.

  *Confidential Treatment Requested



--------------------------------------------------------------------------------

owed and to be paid by Cypress to Pierre Fabre as aforesaid will be paid within
[…***…] from the end of each calendar quarter during which Cypress receives a
Sub-licensee Payment.

7.           SUPPLY OF API AND TRANSFER PRICE

                    7.1         Supply by Pierre Fabre.   Pierre Fabre agrees
that it will manufacture and supply to Cypress and its sub-licensees such
quantities of API as requested by Cypress and/or its sub-licensees pursuant to
the forecasts provided pursuant to Section 7.5 and the Supply Agreement to cover
their total market needs for the Licensed Territory. The parties agree that from
the Effective Date until the end of the tenth calendar year following the first
date of launch of the first Licensed Product in the Licensed Territory, subject
to the provisions of this Section 7.1 and Section 7.2 (the “Supply Term”),
Pierre Fabre will be the exclusive supplier to Cypress of the API and Cypress
agrees that during the Supply Term, it and its sub-licensees shall purchase all
of their requirements for API from Pierre Fabre for clinical trials, samples and
commercial sales. Pierre Fabre shall remain the exclusive supplier of API for
Cypress as long as there is no generic competition in the Licensed Territory
taking at least a […***…] market share of the Licensed Product in the Field
during […***…]. Should any such generic competition appear in the Licensed
Territory, then Pierre Fabre will remain Cypress’ exclusive supplier of API, as
long a Pierre Fabre can supply API to Cypress at a price no greater than […***…]
more than the price charged by a Third Party generic supplier of API. In the
event Pierre Fabre is not able to provide the API at a price no greater than
[…***…] more than the price charged by a Third Party generic supplier, Cypress
and its sub-licensees may purchase API from Third Party suppliers; provided that
the API supplied by such Third Party complies with API Specifications as defined
in the Supply Agreement. Cypress agrees that in the […***…] preceding the date
on which the Supply Term will automatically expire, it will discuss potentially
extending the Supply Term; provided that Cypress shall have no obligation to
extend the Supply Term and; provided further that such discussion shall not
occur in the event Cypress and/or its sub-licensees begins purchasing API from a
generic supplier pursuant to the terms of this Section 7.1 or in the event
Cypress qualifies a second supplier pursuant to the terms of Section 7.2.

                    7.2           Second Supplier.   Cypress shall have the
right to qualify a second supplier in the event that Pierre Fabre has not
qualified a second manufacturing site for API (which can be either a second
workshop located in the Gaillac facilities or a sub-contractor manufacturing
site) or has not constituted a safety stock of API (the amount of which will be
defined in the Supply Agreement) at a certain deadline to be mutually agreed in
the Supply Agreement. In such a case, Cypress agrees that it will not activate
the second supplier unless Pierre Fabre is unable to supply Cypress with the
requested quantities of API as determined in the Supply Agreement.

                    7.3           Transfer Price.   For API supplied by Pierre
Fabre for clinical trials, samples or commercial purposes, Cypress will pay to
Pierre Fabre a transfer price, equal to […***…] per kilogram. Such transfer
price will be revised by Pierre Fabre on an annual basis, beginning on January
1, 2004, according to the French INSEE index of consumer prices (indice INSEE
des prix à la consommationa France- Ensemble Ménages (265 postes) catégorie hors
tabac), the base index being that of January 2003. Payments pursuant to this
Section 7.2 will be made by Cypress to Pierre Fabre within 60 days of the date
of invoice.

  *Confidential Treatment Requested

16.



--------------------------------------------------------------------------------

                    7.4           Supply Agreement.   Cypress and Pierre Fabre
agree that within four months of the date of this Agreement, that they will
enter into a purchase and supply agreement with respect to API in accordance
with the terms set forth in this Section 7 (the “Supply Agreement”).

                    7.5           Forecasts and Purchase Orders.   Within
[…***…] following the Effective Date, Cypress will provide to Pierre Fabre a
forecast of its estimated requirements of API and proposed delivery dates for
API for the following […***…] period, which forecast shall be updated by Cypress
each month thereafter. The API requirements for the […***…] of each rolling
[…***…] forecast shall be a binding purchase order, and the API requirements for
the […***…] of each such forecast shall be a non-binding purchase order.

                    7.6           Delivery and Acceptance.   Pierre Fabre agrees
to deliver the API in such quantities and on such delivery dates as are
specified in Cypress’ binding purchase orders. Pierre Fabre shall ship the API
to Cypress or to the address that Cypress designates at Cypress’ expense. The
shipping and packaging method used will be at the discretion of Pierre Fabre,
but should be sufficient to ensure that the quantities of API will meet the API
Specifications as defined in the Supply Agreement. Deliveries shall be made
Ex-Works Pierre Fabre’s facility (ICC Incoterms 2000) and shall be shipped to
Cypress’ address as set forth in this Agreement, or as otherwise directed by
Cypress in writing.

                    7.7         Specifications; Testing.   Pierre Fabre will
perform standard analytical testing that is mutually acceptable to the parties
on each lot of API prior to shipment. Pierre Fabre shall provide a Certificate
of Analysis to Cypress or its designated agent with each shipment of the API
supplied hereunder. Such Certificate of Analysis shall certify with respect to
each shipment and lot (identified by batch or lot number): (a) the quantity of
the shipment, and (b) that the API delivered was manufactured in accordance with
the API Specifications and in conformance with current good manufacturing
practices (cGMPs), as well as any further information required by the relevant
regulatory authorities that Cypress may have previously notified Pierre Fabre is
necessary. Cypress shall be under no obligation to accept any shipment of the
API without an accompanying Certificate of Analysis.

                    7.8         Acceptance and Rejection.

                                   (a)         Within 60 days of receipt of the
API at Cypress’ facilities or such other destination as may be designated by
Cypress, Cypress or its agent shall perform such samplings and tests as are
appropriate to determine whether the API meets the API Specifications. If
Cypress rejects any shipment of API, Cypress shall within such 60-day period
inform Pierre Fabre of its refusal to accept the lot(s), and the reasons
therefor; otherwise Cypress shall be deemed to have accepted the lots.

                                   (b)         Promptly following any notice of
rejection of API by Cypress, Pierre Fabre and Cypress agree to mutually
determine whether the rejected API conformed to the API Specifications. If
Cypress and Pierre Fabre cannot agree after a period of 60 days, they shall
select a mutually acceptable independent laboratory to perform tests on
representative samples from the rejected portion of the shipment. The results of
such tests shall be binding upon Cypress and Pierre Fabre.

  *Confidential Treatment Requested

17.



--------------------------------------------------------------------------------

                                   (c)         If it is determined with or
without reference to an independent laboratory that the rejected API was
non-conforming, Pierre Fabre shall at Cypress’ election, either make a
replacement delivery free of any additional charge, or reimburse Cypress the
purchase price, including freight and insurance (if the purchase price had
actually been paid by Cypress) for the rejected API. Rejected API shall be
returned to Pierre Fabre or disposed of at Pierre Fabre’s expense in accordance
with Pierre Fabre’s instructions, in which case Cypress shall deliver to Pierre
Fabre an appropriate certificate of destruction.

                    7.9         Manufacture of API   Pierre Fabre will
manufacture API in accordance with the API Specifications, cGMPs and other
applicable rules and regulations of the FDA and other governmental or regulatory
agencies with jurisdiction over the manufacture, use or sale of the API, as then
in effect. Pierre Fabre will be responsible for manufacturing issues related to
regulatory compliance. The parties shall promptly notify each other of any new
instructions or specifications required by the FDA, and of other applicable
United States rules and regulations. The parties shall confer with each other
with respect to the best means to comply with such requirements and shall
allocate any costs of implementing such changes on an equitable basis.

                    7.10        Access to Pierre Fabre Facility.   Pierre Fabre
will provide Cypress with reasonable access, during business hours upon
reasonable prior notice, to Pierre Fabre’s facilities where API is manufactured
to review Pierre Fabre’s manufacturing operations and assess its compliance with
cGMPs and quality assurance standards and the opportunity to discuss any
manufacturing issues with Pierre Fabre’s manufacturing and management personnel.

                    7.11        Manufacture of the Licensed Product.

                                   (a)         Pierre Fabre agrees that it will
provide Cypress with reasonable assistance in securing a Third Party
manufacturer to produce Bulk Licensed Product on behalf of Cypress if the Bulk
Licensed Product uses the IR Formulation or the SR Formulation, it being
understood that it shall be Cypress’ sole responsibility to enter into a
manufacturing agreement with such Third Party manufacturer.

                                   (b)         Cypress shall use due care in the
manufacturing, packaging and control of the Licensed Product and shall be
responsible for observing quality standards and specifications set forth in the
Supply Agreement, as well as cGMP and relevant regulations of the Licensed
Territory with respect to manufacturing, packaging, quality control, storage and
sale of ethical pharmaceuticals.

                                  (c)         Cypress shall permit Pierre Fabre
and/or its authorized representative to inspect Cypress or the Third Party
manufacturer premises where the Licensed Product is manufactured, packaged and
stored, at reasonable times and upon reasonable notice.

SECTION 8.           ADVERSE EVENTS

                    8.1         Obligation to Provide Notice of Adverse Event.  
Pierre Fabre and Cypress shall keep each other informed on all reports of
adverse events (hereinafter AE) coming to their knowledge assumed to be related
to the Licensed Product, regardless of the origin of such reports. The terms
“reports” shall also include publications in journals or other media.

18.



--------------------------------------------------------------------------------

         8.2          Notice of Adverse Event. Reports on such AE which
according to the informing party’s careful professional evaluation may
negatively affect the efficacy versus toxicity of the Licensed Product or may
have consequences regarding the Licensed Product information (e.g. labeling,
data sheets, package inserts) or may require immediate safety measures (such as
special information/warnings to the medical profession, patients, authorities or
withdrawal of the Licensed Product) shall be forwarded to the other party hereof
without delay after having become known. The same shall apply in case of reports
on AE’s being both serious and unexpected (i.e. not specified in the Licensed
Product information). Information on all other reported AE’s shall be provided
according to the procedure described in Exhibit D hereto and made a part hereof.

         8.3          Procedure for Providing Notice of Adverse Event. The
informing party may, and is invited to give its professional evaluation of such
reports, in particular with regard to suspected, causality, either together with
such information or at a later date. The aforementioned information shall be
addressed to the individuals indicated in Section 6.2 of Exhibit D, or to such
other address as may thereafter be provided by either party.

         8.4           Meeting Regarding Adverse Events. In addition to the
mutual exchange of AE information, via mail or telefax, meetings will be held
upon mutual agreement of the parties, for purposes of discussing AE issues such
as regarding the mutual exchange of AE information as defined in mutually agreed
procedures. An agenda of any said meetings shall be forwarded by Pierre Fabre to
Cypress one month prior to the date of such meetings. All reports to be provided
by and to Cypress hereunder shall be in the English language.

9.      STEERING COMMITTEE

          9.1          Establishment of Steering Committee. The parties have
established a committee (the “Steering Committee”), which shall perform the
functions provided in this Section 9. The Steering Committee shall consist of
four persons (or such other number as mutually agreed by the parties), with an
equal number of members designated by each of Pierre Fabre and Cypress. Each
Steering Committee member shall have experience appropriate for the activities
to be conducted by the Steering Committee. The Steering Committee shall meet at
such times and such places as shall be determined from time to time by Pierre
Fabre and Cypress, but in any event, not less than twice in each calendar year.
Members of the Steering Committee may participate in meetings of the Steering
Committee in person or by conference telephone call. A quorum for the conduct of
business by the Steering Committee shall consist of one member designated by
Pierre Fabre and one member designated by Cypress. The members designated by
Pierre Fabre shall collectively have one vote, and the members designated by
Cypress shall collectively have one vote. All actions and decisions by the
Steering Committee shall require unanimous approval at a meeting at which a
quorum is present, which shall be set forth in minutes of the proceedings of the
Steering Committee, or unanimous written consent setting forth the actions or
decisions taken. Expenses incurred by a member of the Steering Committee in
connection with the activities of the Steering Committee will be borne by the
party that designated such member.

19.



--------------------------------------------------------------------------------

          9.2           Steering Committee Functions. The Steering Committee
shall have the authority to conduct the following activities and such other
activities as may be agreed to in writing by the parties:

                         (a)        Monitor the progress and results of research
and development conducted by Cypress, it Affiliates and sub-licensees with
respect to the Licensed Product;

                         (b)         Review and discuss any material
modification to the Development Plan for the Licensed Product attached hereto as
Exhibit C;

                         (c)         Review and discuss the marketing plan for
the Licensed Product proposed by Cypress and any material modification to such
marketing plan;

                         (d)        Approve the Selection Criteria as described
in Section 4.3 and any modification thereto, and approve the provisions in the
marketing plan for the Licensed Product that establish annual Minimum Sales of
Licensed Product and minimum sales efforts with respect to Licensed Product or
any modification to such provisions in the marketing plan (the “Approval
Items”). Once approved by the Steering Committee, any modification or agreement
regarding the Approval Items shall be included by the parties into an amendment
to this Agreement.

                         (e)        Coordinate mutual marketing and promotional
activities of the parties with respect to the Licensed Products.

                         (f)        Review information regarding Cypress
Information, Cypress Formulations, Cypress Patents, Cypress Formulation Patents
and New Salts provided by Cypress.

                         (g)         Review the publications according to the
provisions of Section 13.4

          9.3         Dispute Resolution. If the Steering Committee is unable to
decide or resolve an issue with respect to any Approval Item, the issue shall be
referred to the Chief Executive Officers of Pierre Fabre and Cypress. Such
officers of the parties shall meet promptly thereafter and shall negotiate in
good faith to resolve such issue, and if advisable shall refer the matter to a
mutually agreed independent expert. If they cannot resolve the issue within 30
days of commencing such negotiations, the provisions of Section 16.1 shall
apply. If the Steering Committee is unable to decide or resolve an issue with
respect to any matter other than any Approval Item, the issue shall be referred
to the Chief Executive Officers of Pierre Fabre and Cypress. Such officers of
the parties shall meet promptly thereafter and shall negotiate in good faith to
resolve such issue. If they cannot resolve the issue within 30 days of
commencing such negotiations, the Chief Executive Officer of Cypress shall have
the final tie-breaking vote.

10.      PAYMENT; RECORDS; AUDITS

            10.1        Payment; Reports. Royalty payments and reports for the
sale of Licensed Product shall be calculated and reported for each calendar
quarter. All payments due to a party under this Agreement shall be paid within
60 days of the end of each calendar quarter, unless otherwise specifically
provided herein. Each payment of royalties shall be accompanied by a

20.



--------------------------------------------------------------------------------

report of Net Sales of Licensed Products in sufficient detail to permit
confirmation of the accuracy of the payment made, including, without limitation
and on a country-by-country basis, the number of Licensed Product sold, the
gross sales and Net Sales of Licensed Product, the royalty, in United States
dollars or in Euro as applicable, payable, the method used to calculate the
payment and the exchange rates used.

            10.2          Exchange Rate; Manner and Place of Payment. All
payments hereunder due and payable by Pierre Fabre to Cypress shall be payable
in United States dollars. All payments hereunder due and payable by Cypress to
Pierre Fabre shall be payable in Euros. With respect to each quarter, for
countries other than the United States, whenever conversion of payments from any
foreign currency shall be required, such conversion shall be made at the rate of
exchange reported in The Wall Street Journal, Western Edition, on the last
business day of the applicable quarter. All payments owed under this Agreement
shall be made by wire transfer to a bank and account designated in writing by
the party entitled to receive such payment, unless otherwise specified in
writing by such party.

            10.3          Withholding of Taxes. The party receiving payments
under this Agreement will pay any and all taxes levied on account of such
payment. If any taxes are required to be withheld by the paying party, it will
(a) deduct such taxes from the remitting payment, (b) timely pay the taxes to
the proper taxing authority, and (c) send proof of payment to the other party
and certify its receipt by the taxing authority within 60 days following such
payment.

            10.4          Records and Audits. During the period during which a
party is entitled to receive payments from the other party under this Agreement
and for a period of five years thereafter, the selling party shall keep complete
and accurate records pertaining to gross sales and Net Sales of the Licensed
Products, including the expenses incurred by the selling party in sufficient
detail to permit the other party to confirm the accuracy of all payments due
hereunder. During the License Term and for a period of five years thereafter,
Cypress further agrees to keep complete and accurate records pertaining to
Sub-licensee Payments in sufficient detail to permit Pierre Fabre to confirm the
accuracy of all payments due to Pierre Fabre pursuant to Section 6.5. A party
shall have the right to cause an independent, certified public accountant
reasonably acceptable to the other party to audit such records to confirm Net
Sales and the corresponding payments and payments with respect to Sub-licensee
Payments for a period covering not more than the preceding three years. Such
audits may be exercised during normal business hours upon reasonable prior
written notice to the audited party. Prompt adjustments shall be made by the
parties to reflect the results of such audit. The party causing such audit shall
bear the full cost of such audit unless such audit discloses a variance of more
than 5% from the amount of the Net Sales or corresponding payments due under
this Agreement. Pierre Fabre shall bear the cost of any audit of the
Sub-licensee Payments, unless such audit discloses a variance of more than 5%
from the amount of the Sub-licensee Payments due to Pierre Fabre under Section
6.5. In the case of a variance of more than 5%, the audited party shall bear the
full cost of such audit. In the event of underpayment, the audited party shall
promptly remit to the other party the amount of any underpayment.

            10.5          Prohibited Payments. Notwithstanding any other
provision of this Agreement, if a party is prevented from paying any payments
due hereunder by virtue of the statutes, laws, codes or governmental regulations
of the country from which the payment is to be made, then

21.



--------------------------------------------------------------------------------

such payments may be paid by depositing funds in the currency in which accrued
to the other party account in a bank acceptable to such other party in the
country whose currency is involved.

11.     INTELLECTUAL PROPERTY

           11.1         Patent Prosecution and Maintenance of the Pierre Fabre
Patents. Pierre Fabre shall be responsible for prosecution and maintenance of
all Pierre Fabre Patents at Pierre Fabre’s sole expense. Pierre Fabre shall
consider in good faith the requests and suggestions of Cypress with respect to
strategies for prosecuting the Pierre Fabre Patents in the Licensed Territory.
Pierre Fabre shall keep Cypress informed of progress with regard to the
prosecution, maintenance, enforcement and defense of the Pierre Fabre Patents by
providing Cypress of copies of official actions, amendments and responses with
respect to such prosecution. In the event that Pierre Fabre desires to abandon
any Pierre Fabre Patent in the Licensed Territory, Pierre Fabre shall provide
reasonable prior written notice to Cypress of such intention to abandon and
provide Cypress an opportunity to discuss with Pierre Fabre the possibility of
assuming responsibility for such Pierre Fabre Patent. If Cypress assumes
responsibility for any Pierre Fabre Patent, such Patent shall be assigned to
Cypress and shall no longer be included in the Pierre Fabre Patents subject to
this Agreement.

           11.2        Patent Prosecution and Maintenance of the Cypress Patents
and the Cypress Formulation Patents. Cypress or its sub-licensees shall be
responsible for prosecution and maintenance of all Cypress Patents and Cypress
Formulation Patents at their sole expense. Cypress shall consider in good faith
the requests and suggestions of Pierre Fabre with respect to strategies for
prosecuting the Cypress Patents and Cypress Formulation Patents in the Rest of
the World. Cypress shall keep Pierre Fabre informed of progress with regard to
the prosecution, maintenance, enforcement and defense of the Cypress Patents and
Cypress Formulation Patents by providing Pierre Fabre of copies of official
actions, amendments and responses with respect to such prosecution. In the event
that Cypress desires to abandon any Cypress Patent in the Rest of the World,
Cypress shall provide reasonable prior written notice to Pierre Fabre of such
intention to abandon and provide Pierre Fabre an opportunity to discuss with
Cypress the possibility of assuming responsibility for such Cypress Patent. If
Pierre Fabre assumes responsibility for any Cypress Patent, such Patent shall be
assigned to Pierre Fabre and shall no longer be included in the Cypress Patents
subject to this Agreement.

           11.3        Cooperation of the Parties. Each party agrees to
cooperate fully in the prosecution of the Pierre Fabre Patents, the Cypress
Patents and the Cypress Formulation Patents under this Agreement.

           11.4        Infringement by Third Parties of the Pierre Fabre
Patents. Pierre Fabre and Cypress shall promptly notify the other in writing of
any alleged or threatened infringement or any challenge to the validity of the
Pierre Fabre Patents or any challenge to Pierre Fabre’s ownership of or Cypress’
and/or its licensees’ right to use, the Pierre Fabre Patents of which they
become aware. Both parties shall use their best efforts in cooperating with each
other to terminate such infringement without litigation. Pierre Fabre shall have
the sole right to bring and control any action or proceeding with respect to
infringement of any of the Pierre Fabre Patents at its own expense and by
counsel of its own choice. With respect to infringement of any of the Pierre
Fabre Patents in the Licensed Territory, if Pierre Fabre fails to bring an
action or

22.



--------------------------------------------------------------------------------

proceeding within (a) 60 days following the notice of alleged infringement or
(b) 10 days before the time limit, if any, set forth in the appropriate laws and
regulations for the filing of such actions, whichever comes first, Cypress shall
have the right to bring and control any such action at its own expense and by
counsel of its own choice, and Pierre Fabre shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice. In
the event a party brings an infringement action, the other party shall cooperate
fully, including if required to bring such action, the furnishing of a power of
attorney. Neither party shall have the right to settle any infringement
litigation under this Section 11.4 relating to the Pierre Fabre Patents without
the prior written consent of the other party. Except as otherwise agreed to by
the parties as part of a cost-sharing arrangement, any recovery realized as a
result of such litigation, after reimbursement of any litigation expenses of
Pierre Fabre and Cypress, shall be retained by the party that brought and
controlled such litigation.

          11.5        Infringement by Third Parties of the Cypress Patents or
the Cypress Formulation Patents. Pierre Fabre and Cypress shall promptly notify
the other in writing of any alleged or threatened infringement or any challenge
to the validity of the Cypress Patents and the Cypress Formulation Patents or
any challenge to Cypress’ ownership of the Cypress Patents and the Cypress
Formulation Patents of which they become aware. Both parties shall use their
best efforts in cooperating with each other to terminate such infringement
without litigation. Cypress shall have the sole right to bring and control any
action or proceeding with respect to infringement of any of the Cypress Patents
and the Cypress Formulation Patents at its own expense and by counsel of its own
choice. With respect to infringement of any of the Cypress Patents in the Rest
of the World, if Cypress fails to bring an action or proceeding within (a) 60
days following the notice of alleged infringement or (b) 10 days before the time
limit, if any, set forth in the appropriate laws and regulations for the filing
of such actions, whichever comes first, Pierre Fabre shall have the right to
bring and control any such action at its own expense and by counsel of its own
choice, and Cypress shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice. In the event a party brings an
infringement action, the other party shall cooperate fully, including if
required to bring such action, the furnishing of a power of attorney. Neither
party shall have the right to settle any infringement litigation under this
Section 11.5 relating to the Cypress Patents without the prior written consent
of the other party. Except as otherwise agreed to by the parties as part of a
cost-sharing arrangement, any recovery realized as a result of such litigation,
after reimbursement of any litigation expenses of Pierre Fabre and Cypress,
shall be retained by the party that brought and controlled such litigation.

          11.6         Infringement of Third Party Rights. Each party shall
promptly notify the other in writing of any allegation by a Third Party that the
activity of either of the parties pursuant to this Agreement infringes or may
infringe the intellectual property rights of such Third Party. Cypress shall
have the first right to control any defense of any such claim alleging that the
sale of Licensed Products in the Field infringes any Third Party rights in the
Licensed Territory, at its own expense and by counsel of its own choice, and
Pierre Fabre shall have the right, at its own expense, to be represented in any
such action by counsel of its own choice. If Cypress fails to proceed in a
timely fashion with regard to such defense, Pierre Fabre shall have the right to
control any such defense of such claim at its own expense and by counsel of its
own choice, and Cypress shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. Pierre Fabre shall
have the first right to control any defense of any such claim

23.



--------------------------------------------------------------------------------

alleging that the manufacture of API or Licensed Products infringes any Third
Party rights in the Licensed Territory, at its own expense and by counsel of its
own choice, and Cypress shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. If Pierre Fabre
fails to proceed in a timely fashion with regard to such defense, Cypress shall
have the right to control any such defense of such claim at its own expense and
by counsel of its own choice, and Pierre Fabre shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.
Pierre Fabre shall have the sole right to control any defense of any such claim
alleging infringement of any Third Party rights outside the Licensed Territory,
at its own expense and by counsel of its own choice. Neither party shall have
the right to settle any patent infringement litigation under this Section 11.6
relating to the manufacture or commercialization of Licensed Products in the
Licensed Territory without the consent of such other party.

12. REPRESENTATIONS AND WARRANTIES AND COVENANTS


  12.1    Mutual Representations and Warranties.   Each party represents and
warrants to the other that:


                      (a)         Power.   It is duly organized and validly
existing under the laws of its jurisdiction of incorporation or formation, and
has full power and authority to enter into this Agreement and to carry out the
provisions hereof.

                      (b)         Due Authorization.   It is duly authorized to
execute and deliver this Agreement and to perform its obligations hereunder, and
the person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite action.

                      (c)         Binding Agreement.    This Agreement is
legally binding upon it, enforceable in accordance with its terms. The
execution, delivery and performance of this Agreement by it does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate any material law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over it.

                      (d)         Grant of Rights; Maintenance of Agreements.  
It has not, and will not during the License Term, grant any right to any Third
Party that would conflict with the rights granted to the other party hereunder.
It has (or will have at the time performance is due) maintained and will
maintain and keep in full force and effect all agreements (including license
agreements) and filings (including patent filings) necessary to perform its
obligations hereunder.

  12.2   Pierre Fabre Representations and Warranties.   Pierre Fabre represents
and warrants to Cypress that:


                      (a)         Ownership of Licensed Technology.   Pierre
Fabre owns or otherwise has adequate rights to the Licensed Technology and has
the right to grant to Cypress the exclusive license granted under Section 2.1
hereof and such license does not conflict with or violate the terms of any
agreement between Pierre Fabre and any Third Party.


24.



--------------------------------------------------------------------------------

                     (b)         Notice of Proceedings.   Pierre Fabre has
informed Cypress that to its knowledge, there is no administrative or judicial
proceedings contesting the inventorship, ownership, validity or enforceability
of any element of the Licensed Technology.

                     (c)         Patent Infringement.   As of the Effective
Date, (i) to Pierre Fabre’s knowledge, the practice of the Licensed Technology
to develop or commercialize Licensed Product does not infringe any patents of
any Third Party, and (ii) Pierre Fabre has not received any written notice or
communication alleging that the practice of the Pierre Fabre Patents infringes
or may infringe any patent of any Third Party.

                     (d)         IND for Milnacipran.   There are no liens or
encumbrances with respect to the IND for Milnacipran filed with the FDA in the
United States (No. 37,072). Pierre Fabre has not received any written notice or
communication indicating that the IND for Milnacipran filed with the FDA in the
United States has been or may be terminated.

           12.3   Pierre Fabre Covenant.   During the due-diligence process
carried out by Cypress prior to the Effective Date, Pierre Fabre has disclosed
to Cypress all Pierre Fabre Know-How requested by Cypress and has continued and
will continue after the Effective Date to disclose and provide to Cypress all
information in the possession of Pierre Fabre or its Affiliates requested by
Cypress.

13.     CONFIDENTIALITY; PUBILICATION

           13.1   Confidentiality.   Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing by the parties, the parties
agree that, during the License Term and for […***…] thereafter, the receiving
party shall keep confidential and shall not publish or otherwise disclose and
shall not use for any purpose other than as expressly provided for in this
Agreement any confidential information (including, without limitation,
Information) furnished to it by the other party pursuant to this Agreement
(collectively, “Confidential Information”). Each party may use such Confidential
Information only to the extent required to accomplish the purposes of this
Agreement. Each party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own to ensure that its
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the Confidential Information. Each party will promptly
notify the other upon discovery of any unauthorized use or disclosure of the
Confidential Information.

           13.2   Exceptions.   Confidential Information shall not include any
information which the receiving party can prove by competent written evidence:

                      (a)         is now, or hereafter becomes, through no act
or failure to act on the part of the receiving party, generally known or
available;

                      (b)         is known by the receiving party at the time of
receiving such information, as evidenced by its records;

                      (c)         is hereafter furnished to the receiving party
by a Third Party, as a matter of right and without restriction on disclosure;

25.

*Confidential Treatment Requested 



--------------------------------------------------------------------------------

                      (d)         is independently discovered or developed by
the receiving party without the use of Confidential Information belonging to the
disclosing party; or

                      (e)         is the subject of a written permission to
disclose provided by the disclosing party.

           13.3   Authorized Disclosure.   Each party may disclose Confidential
Information belonging to the other party to the extent such disclosure is
reasonably necessary in the following instances:

                      (a)         prosecuting Patents and Trademarks;

                      (b)         regulatory filings;

                      (c)         prosecuting or defending litigation;

                      (d)         complying with applicable court orders or
governmental regulations; and

                      (e)         disclosure to Affiliates, sub-licensees,
employees, consultants, agents or other Third Parties in connection with due
diligence or similar investigations by such Third Parties, in each case who
agree to be bound by similar terms of confidentiality and non-use at least
equivalent in scope to those set forth in this Section 13.

         Notwithstanding the foregoing, in the event a party is required to make
a disclosure of the other party’s Confidential Information pursuant to this
Section 13.3, it will, except where impracticable, give reasonable advance
notice to the other party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such party
would use to protect its own confidential information, but in no event less than
reasonable efforts. In any event, the parties agree to take all reasonable
action to avoid disclosure of Confidential Information hereunder. The parties
will consult with each other on the provisions of this Agreement to be redacted
in any filings made by the parties with the Securities and Exchange Commission
or as otherwise required by law.

           13.4   Publications.   Each party to this Agreement recognizes that
the publication of papers containing results of and other information regarding
development of the Licensed Product in the Field (except as provided
hereinafter), including oral presentations and abstracts, may be beneficial to
both parties provided such publications are subject to reasonable controls to
protect Confidential Information. In particular, it is the intent of the parties
to maintain the confidentiality of any Confidential Information included in any
United States or foreign application until such United States or foreign patent
application has been published. Accordingly, the other party shall have the
right and obligation to review and approve any paper proposed for publication by
the other party, including oral presentations and abstracts. Before any such
paper is submitted for publication, the party proposing publication shall
deliver a complete copy to the other party at least 45 days prior to submitting
the paper to a publisher. The other party shall review any such paper and give
its comments to the publishing party within 30 days of the delivery of such
paper to the other party. With respect to oral presentation materials, the other
party shall make reasonable efforts to expedite review of such materials, and


26.



--------------------------------------------------------------------------------

shall return such items as soon as practicable to the publishing party with
appropriate comments, if any, but in no event later than 30 days from the date
of delivery to the other party. With respect to abstracts, the other party shall
make reasonable efforts to expedite review of such abstracts, and shall return
such items as soon as practicable to the publishing party with appropriate
comments, if any, but in no event later than 10 days from the date of delivery
to the other party. The publishing party shall comply with the other party’s
request to delete references to the non-publishing party’s Confidential
Information in any such paper or other materials. Notwithstanding anything to
the contrary in this Agreement, neither party shall have the right to publish in
any form any Confidential Information of the other party without such other
party’s prior written consent.

           13.5   Publicity.   It is understood that the parties intend to issue
a joint press release announcing the execution of this Agreement and agree that
each party may desire or be required to issue subsequent press releases relating
to this Agreement or activities thereunder. The parties agree to consult with
each other reasonably and in good faith with respect to the text and timing of
such press releases prior to the issuance thereof, provided that a party may not
unreasonably withhold consent to such releases, and that either party may issue
such press releases as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure. Each party agrees to review each press release within 48 hours after
receiving the press release from the other party. In addition, following the
initial joint press release announcing this Agreement, either party shall be
free to disclose, without the other party’s prior written consent, the existence
of this Agreement, the identity of the other party and those terms of this
Agreement which have already been publicly disclosed in accordance herewith.

14.   TERM AND TERMINATION

           14.1   Term.   The term of this Agreement shall commence on the
Effective Date and continue until the later of (i) the expiration of the last to
expire of the Pierre Fabre Patents or (ii) 10 years after the first commercial
sale of a Licensed Product, unless earlier terminated pursuant to Section 14.2
or 14.3 (the “License Term”).

           14.2   Termination for Cause.

                     (a)         Termination by Either Party. A party shall have
the right to terminate this Agreement upon 90 days’ prior written notice to the
other upon the occurrence of any of the following:

                                    (i)         Upon or after the bankruptcy,
insolvency, dissolution or winding up of the other party (other than a
dissolution or winding up for the purpose of reconstruction or amalgamation); or
if a party admits in writing its inability to pay its debts as they become due;
or

                                    (ii)        Upon or after the breach of any
material provision of this Agreement by the other party if the breaching party
has not cured such breach within the 90 day period following written notice of
termination by the non-breaching party.


27.



--------------------------------------------------------------------------------

                     (b)         Termination by Pierre Fabre.   Pierre Fabre
shall have the right to terminate this Agreement upon 90 days prior notice to
Cypress in the following events:

                                    (i)         Cypress (itself and with its
sub-licensees) terminates at any time all development activities of, or the
subsequent marketing of the Licensed Product or withdraws the Licensed Product
from the market in the Licensed Territory for any reason and such termination or
withdrawal is irrevocable; provided, that, if such termination or withdrawal is
expected to be temporary or is otherwise subject to cure, then Cypress (itself
and with its sub-licensees) shall be given the ability to resume development or
marketing activities and Pierre Fabre will not have a right to terminate this
Agreement under this Section 14.2(b)(i) as long as Cypress (itself and with its
sub-licensees) is using commercially reasonable efforts to cure such withdrawal
or termination providing that such period shall not exceed 12 months from the
date of termination of the development activities or withdrawal of the Licensed
Product;

                                    (ii)        Cypress shall challenge or
contest Pierre Fabre Patents rights;

                                    (iii)         Upon a Change in Control (as
defined in Section 16.6(b)) in which the Third Party acquiror is developing or
marketing an […***…] in the Field in the Licensed Territory the sale of which
[…***…] would have a significant adverse effect on the sale of Licensed Product
in the Licensed Territory within the first five years after the closing of the
Change in Control, then Pierre Fabre may terminate this Agreement upon written
notice to Cypress or its successor in interest within 30 days after the closing
of the Change in Control, with the consequences of such termination as set forth
in Sections 14.3(b)(ii), 14.4 and 14.5; or

                                    (iv)        Pierre Fabre exercises the
option to terminate this Agreement in case of Cypress’ failure to achieve the
Minimum Sales, as indicated in Section 5.3(b).

           14.3   Effect of Expiration - Termination; Surviving Obligations.

                     (a)         Upon expiration of the License Term, all rights
under this Agreement shall automatically terminate, except as follows, and
subject to the provisions of Section 14.4:

                                    (i)         Cypress shall have the perpetual
royalty free right to continue to use Pierre Fabre Know-How in the Licensed
Territory under this Agreement;

                                    (ii)        Pierre Fabre shall have the
right to use for the Rest of the World (x) Cypress Information and Cypress
Patents in consideration of the […***…] royalty to be paid, during the term
described in Section 4.2(b), provided that on a country by country basis, upon
expiration of the term described in Section 4.2(b), Pierre Fabre shall have a
fully paid-up license to continue using Cypress Information in such country,
(y) Cypress Formulations and Cypress Formulation Patents according to the
license terms agreed between Cypress and Pierre Fabre pursuant to Section 4.3,
and (z) the unrestricted perpetual right to use Pierre Fabre Know-How;

                                    (iii)         Cypress’ right to continue to
use the Trademark shall be governed by the Trademark License Agreement; and

28.

*Confidential Treatment Requested 



--------------------------------------------------------------------------------

                                     (iv)       Cypress’ commitment to purchase
all its requirements of API shall be governed by the Supply Agreement.

                     (b)           Upon early termination of this Agreement
(“Early Termination”) pursuant to Sections 14.2(a) and 14.2(b), the following
shall apply:

                                    (i)        Early Termination by Cypress
pursuant to Sections 14.2(a)(i) and (ii), then:

                                                (1)        Cypress’ right to
continue its license under the Licensed Technology owned or acquired by Pierre
Fabre prior to the effective date of Early Termination shall survive subject to
the fulfillment by Cypress of all its financial obligations resulting from this
Agreement and the Trademark License Agreement; and

                                                (2)        Pierre Fabre’s right
to use the Cypress Information and Cypress Formulations, and Cypress Patents,
Cypress Formulation Patents and New Salts, if licensed by Pierre Fabre, outside
the Licensed Territory shall terminate.

                                    (ii)        Early Termination by Pierre
Fabre pursuant to Section 14.2(a) or 14.2(b), then Cypress and its sub-licensees
(subject to Section 14.3(b)(iii)) shall have no more rights under this Agreement
and shall return to Pierre Fabre all Licensed Technology and assign to Pierre
Fabre all Cypress Information and Cypress Formulations controlled by Cypress
including any rights and obligations granted by a Third Party to Cypress on a
Cypress Formulation, except that Cypress may retain one copy for purposes of
determining its obligations hereunder. Pierre Fabre shall then have the
worldwide right to use Cypress Information and the Cypress Patents controlled by
Cypress in consideration of a [...***...] royalty payment to be paid during the
term described in Section 4.2(b), provided that on a country by country basis,
upon expiration of the term described in Section 4.2(b), Pierre Fabre shall have
a fully paid-up license to continue using Cypress Information in such country.

                                   (iii)         Early termination by Pierre
Fabre pursuant to Section 14.2(a)(i), then any sublicenses granted under Section
2.1 shall survive the termination of the License Term and become direct licenses
from Pierre Fabre under this Agreement.

                    (c)        Expiration or Early Termination of this Agreement
shall not relieve the parties of any obligation accruing prior to such
expiration or termination. Except as set forth below or elsewhere in this
Agreement, the obligations and rights of the parties under Sections 8, 10.4,
13.1, 13.2, 13.3, 14.3, 14.5, 15.1, 15.2 and 16.1 shall survive expiration or
termination of this Agreement. The obligations and rights of the parties under
Sections 4.2 and 10 shall survive expiration of this Agreement, to the extent
provided in Sections 14.3(a)(ii) and 14.3(b)(ii).

                    (d)        Within 30 days following the expiration or Early
Termination of this Agreement, each party shall deliver to the other party any
and all Confidential Information of the other party in its possession, except as
provided in Section 14.3 herein above.

                    (e)        All licenses granted under this Agreement will be
deemed licenses of rights to intellectual property for purposes of Section
365(n) of the U.S. Bankruptcy Code and a

29.

*Confidential Treatment Requested 



--------------------------------------------------------------------------------

licensee under this Agreement will retain and may fully exercise all of its
rights and elections under the US Bankruptcy Code.

           14. 4      Exercise of Right to Terminate.  The use by either party
hereto of a termination right provided for under this Agreement shall not give
rise to the payment of damages or any other form of compensation or relief to
the other party with respect thereto.

           14. 5      Damages; Relief.  Termination of this Agreement shall not
preclude either party from claiming any other damages, compensation or relief
that it may be entitled to upon such termination.

15.   INDEMNIFICATION


           15.1      Indemnification.     

                          (a)         Cypress hereby agrees to save, defend,
indemnify and hold harmless Pierre Fabre and its officers, directors, employees,
consultants and agents from and against any and all losses, damages,
liabilities, expenses and costs, including reasonable legal expense and
attorneys’ fees (“Losses”), to which Pierre Fabre may become subject as a result
of any claim, demand, action or other proceeding by any Third Party to the
extent such Losses arise directly out of (i) the material breach by Cypress of
any representation or warranty under Section 12, or (ii) the development,
manufacture, use, handling, storage, sale or other disposition of any Licensed
Product by Cypress, its Affiliates or sub-licensees, except to the extent such
Losses result from the gross negligence or willful misconduct of Pierre Fabre.

                           (b)        Pierre Fabre hereby agrees to save,
defend, indemnify and hold harmless Cypress and its officers, directors,
employees, consultants and agents from and against any and all Losses to which
Cypress may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise directly out of
(i) the material breach by Pierre Fabre of any representation or warranty under
Section 12, (ii) the defective Know-How or API supplied by Pierre Fabre, its
Affiliates or sub-licensees under this Agreement, except to the extent such
Losses result from the gross negligence or willful misconduct of Cypress or
(iii) the development, manufacture, use, handling, storage, sale or other
disposition of any Licensed Product or Cypress Product by Pierre Fabre, its
Affiliates or sub-licensees in the Rest of the World, except to the extent such
losses result from the gross negligence or willful misconduct of Cypress.

                           (c)        Except for amounts payable under Sections
4.2, 4.4, 4.5, 6, 7 and 13, neither party makes any other warranties express or
implied, except as set forth herein and neither party shall be liable to the
other party for special, consequential or incidental damages in connection with
this Agreement or any license granted hereunder.

           15. 2       Control of Defense.  In the event a party seeks
indemnification under Section 15.1, it shall inform the other party (the
“Indemnifying Party”) of a claim as soon as reasonably practicable after it
receives notice of the claim, shall permit the Indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim

30.



--------------------------------------------------------------------------------

solely for monetary consideration), and shall cooperate as requested (at the
expense of the Indemnifying Party) in the defense of the claim.

           15. 3      Insurance.

                         (a)       During the License Term and so long as Pierre
Fabre is selling Cypress Product, Pierre Fabre, at its own expense, shall
maintain product liability insurance in amount consistent with industry
standards for claims and actions that might be taken against it in connection
with this Agreement. Pierre Fabre shall provide a certificate of insurance
evidencing such coverage.

                         (b)       During the License Term, Cypress, at its own
expense, shall maintain product liability insurance (or self-insure) in amount
consistent with industry standards for claims and actions that might be taken
against it in connection with this Agreement. Cypress shall provide a
certificate of insurance (or evidence of self-insurance) evidencing such
coverage.

16.   GENERAL PROVISIONS


           16. 1      Governing Law and Venue.  This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York excluding its conflicts of laws principles. Each party irrevocably submits
to the jurisdiction and venue of New York and any such court in any such action
or proceeding and irrevocably waives any objection thereto.

           16. 2       Entire Agreement; Modification.  This Agreement is both a
final expression of the parties’ agreement and a complete and exclusive
statement with respect to all of its terms. The Exhibits referred to in this
Agreement are incorporated herein and made a part of this Agreement by this
reference. This Agreement supersedes all prior and contemporaneous agreements
and communications, whether oral, written or otherwise, concerning any and all
matters contained herein, including the Restated License Agreement dated
November 13, 2001 between Cypress and Pierre Fabre. No rights or licenses with
respect to any intellectual property of either party are granted or deemed
granted hereunder or in connection herewith, other than those rights expressly
granted in this Agreement. No trade customs, courses of dealing or courses of
performance by the parties shall be relevant to modify, supplement or explain
any term(s) used in this Agreement. This Agreement may not be modified or
supplemented by any purchase order, change order, acknowledgment, order
acceptance, standard terms of sale, invoice or the like. This Agreement may only
be modified or supplemented in a writing expressly stated for such purpose and
signed by the parties to this Agreement.

           16. 3       Relationship Between the Parties.  The parties’
relationship, as established by this Agreement, is solely that of independent
contractors. This Agreement does not create any partnership, joint venture or
similar business relationship between the parties. Neither party is a legal
representative of the other party, and neither party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other party for any purpose whatsoever.

31.



--------------------------------------------------------------------------------

           16. 4      Non-Waiver.   The failure of a party to insist upon strict
performance of any provision of this Agreement or to exercise any right arising
out of this Agreement shall neither impair that provision or right nor
constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance. Any waiver by a party of a particular
provision or right shall be in writing, shall be as to a particular matter and,
if applicable, for a particular period of time and shall be signed by such
party.

           16. 5      Assignment.   Except as expressly provided hereunder,
neither this Agreement nor any rights or obligations hereunder may be assigned
or otherwise transferred by either party without the prior written consent of
the other party (which consent shall not be unreasonably withheld); provided,
however, that either party may assign this Agreement and its rights and
obligations hereunder without the other party’s consent in connection with the
transfer or sale of all or substantially all of the business of such party to
which this Agreement relates to a Third Party, whether by merger, sale of stock,
sale of assets or otherwise; provided, that, any assignment made by Cypress
shall be made in full compliance with the provisions of Section 16.6 “Change of
Control.” In the event of such transaction, however, intellectual property
rights of the acquiring party to such transaction (if other than one of the
parties to this Agreement) shall not be included in the technology licensed
hereunder. The rights and obligations of the parties under this Agreement shall
be binding upon and inure to the benefit of the successors and permitted assigns
of the parties. Any assignment not in accordance with this Agreement shall be
void.

           16. 6      Change of Control.

                           (a)         In the event of a proposed Change in
Control (as described below), Cypress shall provide Pierre Fabre with prior
notice of at least 10 business days of such proposed Change in Control. If
Pierre Fabre reasonably determines that the Third Party acquiror in such Change
in Control is not likely to comply with the terms of this Agreement, Pierre
Fabre may request reasonable assurances from such Third Party acquiror regarding
its intent to comply with the terms of this Agreement by providing written
notice of such request within five business days after the date of the notice
from Cypress. If Pierre Fabre does not make such request within such period,
this Agreement will remain in full force and effect. If Pierre Fabre makes such
request within such period, then (a) if such Third Party acquiror provides
Pierre Fabre reasonable assurances in writing of its intent to comply with the
terms of this Agreement no later than the closing of the Change in Control, then
this Agreement will remain in full force and effect, and (b) if such Third Party
acquiror does not provide Pierre Fabre reasonable assurances in writing of its
intent to comply with the terms of this Agreement by the closing of the Change
in Control, then Pierre Fabre may terminate this Agreement upon written notice
to Cypress or its successor in interest within 30 days after the closing of the
Change in Control, with the consequences of such termination as set forth in
Sections 14.3(b)(ii), 14.4 and 14.5.

                           (b)         As used herein, “Change in Control” means
(i) a sale, lease or other disposition of all or substantially all of the assets
of Cypress; (ii) a merger or consolidation of Cypress in which the holders of
Cypress’ outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than 50% of the
voting power of Cypress or Cypress’ parent or, if Cypress is not the surviving
entity, any other entity surviving such transaction or the surviving entity’s
parent; or (iii) an acquisition by any

32.



--------------------------------------------------------------------------------

person, entity or group within the meaning of Section 13(d) or 14(d) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or any
comparable successor provisions (excluding any employee benefit plan, or related
trust, sponsored or maintained by Cypress or any entity controlled by Cypress)
of the beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act, or comparable successor rule) of securities of Cypress
representing at least 50% of the combined voting power entitled to vote in the
election of Directors; provided, however, that clause (ii) of this Section
16.6(b) shall not apply to a merger effected exclusively for the purpose of
changing the domicile of Cypress or the name of Cypress.

           16. 7      No Third Party Beneficiaries.  This Agreement is neither
expressly nor impliedly made for the benefit of any party other than those
executing it.

           16. 8      Severability.   If, for any reason, any part of this
Agreement is adjudicated invalid, unenforceable or illegal by a court of
competent jurisdiction, such adjudication shall not affect or impair, in whole
or in part, the validity, enforceability or legality of any remaining portions
of this Agreement. All remaining portions shall remain in full force and effect
as if the original Agreement had been executed without the invalidated,
unenforceable or illegal part.

           16. 9      Notices.  Any notice to be given under this Agreement must
be in writing and delivered either in person, by any method of mail (postage
prepaid) requiring return receipt, or by overnight courier or facsimile
confirmed thereafter by any of the foregoing, to the party to be notified at its
address(es) given below, or at any address such party has previously designated
by prior written notice to the other. Notice shall be deemed sufficiently given
for all purposes upon the earlier of: (a) the date of actual receipt; (b) if
mailed, three calendar days after the date of postmark; or (c) if delivered by
overnight courier or by facsimile, the next business day the overnight courier
regularly makes deliveries or on the day after the facsimile has been sent.

  If to the Pierre Fabre, notices must be addressed to:


  Pierre Fabre Médicament     45, place Abel-Gance     92654 Boulogne cedex    
France     Attention: Chief Executive Officer     Telephone: [...***...]    
Facsimile: (33) 1 49 10 01 44  

      with a copy to:


  Pierre Fabre Médicament     La Chartreuse I     81106 Castres, Cedex    
France     Attention: General Counsel     Telephone: [...***...]     Facsimile:
(05) 63 71 39 90  


33.

*Confidential Treatment Requested 



--------------------------------------------------------------------------------

         If to Cypress, notices must be addressed to:

  Cypress Bioscience, Inc.   4350 Executive Drive, Suite 325   San Diego, CA
92121   Attention:  Jay D. Kranzler   Telephone:  (858) 452-2323  
Facsimile:  (858) 452-1222


                                       with a copy to:         Cooley Godward
llp   4401 Eastgate Mall   San Diego, CA 92121   Attention: Kay Chandler  
Telephone:  (858) 550-6000   Facsimile:  (858) 550-6420

         16.10     Force Majeure.   Except for the obligation to make payment
when due, each party shall be excused from liability for the failure or delay in
performance of any obligation under this Agreement by reason of any event beyond
such party’s reasonable control including but not limited to Acts of God, fire,
flood, explosion, earthquake, or other natural forces, war, civil unrest,
accident, destruction or other casualty, any lack or failure of transportation
facilities, any lack or failure of supply of raw materials, any strike or labor
disturbance, or any other event similar to those enumerated above. Such excuse
from liability shall be effective only to the extent and duration of the
event(s) causing the failure or delay in performance and provided that the party
has not caused such event(s) to occur. Notice of a party’s failure or delay in
performance due to force majeure must be given to the other party within 10
calendar days after its occurrence. All delivery dates under this Agreement that
have been affected by force majeure shall be tolled for the duration of such
force majeure. In no event shall any party be required to prevent or settle any
labor disturbance or dispute. Notwithstanding the foregoing, should the event(s)
of force majeure suffered by a party extend beyond a three month period, the
other party may then terminate this Agreement by written notice to the
non-performing party, with the consequences of such termination as set forth in
Sections 14.3, 14.4 and 14.5.

         16.11     Legal Fees.   If any party to this Agreement resorts to any
legal action or arbitration in connection with this Agreement, the prevailing
party shall be entitled to recover reasonable fees of attorneys and other
professionals in addition to all court costs and arbitrator’s fees which that
party may incur as a result.

         16.12      Interpretation.

                         (a)         Captions & Headings.  The captions and
headings of clauses contained in this Agreement preceding the text of the
articles, sections, subsections and paragraphs hereof are inserted solely for
convenience and ease of reference only and shall not constitute any part of this
Agreement, or have any effect on its interpretation or construction.

34.



--------------------------------------------------------------------------------

                         (b)         Singular & Plural.   All references in this
Agreement to the singular shall include the plural where applicable, and all
references to gender shall include both genders and the neuter.

                         (c)         Articles, Sections & Subsections.   Unless
otherwise specified, references in this Agreement to any article shall include
all sections, subsections, and paragraphs in such article; references in this
Agreement to any section shall include all subsections and paragraphs in such
sections; and references in this Agreement to any subsection shall include all
paragraphs in such subsection.

                         (d)         Days.   All references to days in this
Agreement shall mean calendar days, unless otherwise specified.

                         (e)         Ambiguities.   Ambiguities and
uncertainties in this Agreement, if any, shall not be interpreted against either
party, irrespective of which party may be deemed to have caused the ambiguity or
uncertainty to exist.

         16.13      Counterparts.   This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original document, and all
of which, together with this writing, shall be deemed one instrument.

35.



--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement.

PIERRE FABRE MEDICAMENT   CYPRESS BIOSCIENCE, INC.           By:
/s/  ROCH DOLIVEUX
  By:
/s/ JAY KRANZLER

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name: Roch DOLIVEUX   Name: Jay Kranzler

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Title: President and CEO   Title: CEO

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO RESTATED LICENSE AGREEMENT





--------------------------------------------------------------------------------

 

EXHIBIT A

Pierre Fabre Know-How

[...***...]

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT B

Patents held by Pierre Fabre

I°- US Patents  

Base Patent (active principle)            Ref. US 4 478 836          Applied
June 22, 1982          Granted October 23, 1984          Terminates on May 22,
2002  

    Process Patent            Ref:   US 5 034 541          Applied December 27,
1989          Granted June 23, 1991          Terminates on December 27, 2009  

    S.R. Formulation            Ref:   09/254 014          Applied August 26,
1997          In process   Expected termination date of 2017       II°- Canadian
Patents  

Milnacipran Patent           Ref:   n°405 651          Applied:   June 22, 1982
         Granted April 1, 1986 n° 1 202 639            Terminates:   April 1,
2003  

    Process Patent           Ref:   n° 507 320          Applied: April 23, 1986
         Granted March 3, 1990 n° 1 266 486          Terminates:   March 6, 2007
          Ref:   n° 2 006 464          Applied::   December 21, 1989  
       Terminates:   December 21, 2009  



--------------------------------------------------------------------------------

SR Formulation Patent

     French patent n ° 96 10528 applied on August 28, 1996
     PCT extension to Canada : August 26, 1997
     terminates on August 26, 2017





--------------------------------------------------------------------------------

EXHIBIT C

[…***…]

* Confidential Treatment Requested





--------------------------------------------------------------------------------

EXHIBIT D

STANDARD OPERATING PROCEDURE
TO BE USED IN THE INFORMATION EXCHANGES RELATED TO
SAFETY AND TOLERABILITY OF MEDICINAL PRODUCTS

SUMMARY

1 – APPLICABILITY

2 – LANGUAGE – CONTACT PEOPLE

3 – TRANSMISSION DURING MARKETING (except clinical trial)

            3.1         Principles

            3.2         Report frequency

                  3.2.1       Serious adverse reactions (SADRs)

                  3.2.2       Non serious adverse reactions

                  3.2.3       Periodic safety update reports (PSUR)

                  3.2.4       Modifications of the SPC safety-related paragraphs


4 – TRANSMISSIONS DURING CLINICAL TRIALS

5 – OTHER TRANSMISSIONS OF INFORMATION

6 – DEFINITIONS - APPENDICES

            6.1         DEFINITIONS

            6.2         LIST OF CONTACT PEOPLE

            6.3         APPENDICES





--------------------------------------------------------------------------------

         The purpose of this Standard Operating Procedure is to allow the best
transmission of the data related to tolerability and safety of the medicinal
products listed below between the interested parties signatory to this Agreement
:

  - in agreement with the regulations imposed to each partner,   - in agreement
with the international recommendations in force.


         It relates to the exchanges between the partners’ pharmacovigilance
structures, during either clinical trials or product marketing.

It is not intended to describe the methods of collection and transmission of
information inside each firm, organized by specific S.O.P.

It is strictly limited to pharmacovigilance activities, without prejudice to any
decisions likely to occur as a result of information exchanges involving other
structures than the pharmacovigilance departments. It does not take into account
the requirements imposed by the regulations of the competent regulatory
authorities to the Pharmacovigilance department of each partner; this is
particularly pertinent to the time frame of data transmission subjected to
reporting. Each laboratory is responsible for the expedited reporting to the
appropriate health authorities.

1 – APPLICABILITY

  This Standard Operating Procedure describes the information transmission
methods, related to the safety and tolerability of the Product(s), resulting
from spontaneous notifications made between the partners’ pharmacovigilance
structures during the therapeutic use, through either periodic reports or
notifications of serious adverse events during clinical trials, whatever the
origin.


2 – LANGUAGE – CONTACT PEOPLE

  The transmitted documents must be drafted in English. The technical terms used
correspond to the meaning specified in 6.1 (definitions).


  The list with the details of all professionals working with each partner,
concerned by the implementation of this procedure are given in appendix 6.3.
Each partner must spontaneously update this list in the event of any
modification (and specify its date).


3 – TRANSMISSION DURING MARKETING   (except clinical trial)

3.1      PRINCIPLES

  It relates to adverse reactions which are notified spontaneously to the firms
by the health-care professionals or the patients, reported by the health
authorities or described in the literature and which are supposed to be related
to the medicinal product.






--------------------------------------------------------------------------------

      In the case of drug marketed under different name by each partner in the
same country, each partner takes into account the information relating to the
adverse reactions of their own product. The INN notifications are the licensee’s
responsibility.

  For the adverse reactions described in the literature, each partner takes into
account the information related to the adverse reactions of its own product. The
INN publications are the partner’s responsibility operating in the country of
origin of the publication (or in the country where the review has its first
address if this information is not specified). The case reports from the
literature are sent together with a copy of the publication, which does not need
a translation in English (if this later is not written in this common language).

3.2      REPORT FREQUENCY

        3.2.1 Serious adverse reactions (SADRs)


  The SADRs are sent by fax to the partner using a CIOMS form within ten
calendar days following their notification. This time is reduced to five
calendar days following notification of a death.   The follow-up information of
these SADRs, including death information, is faxed within ten calendar days upon
reception. Partners can request for precise details or further information
concerning the current files at any time.

        3.2.2 Non serious adverse reactions

      Adverse reactions not considered to be serious are the subject of
information from the partner using CIOMS forms transmitted on a monthly basis,
accompanied by a summary table (line listing).   The partners can request for
precise details or further information concerning the current files at any time.

        3.2.3. Periodic safety update reports (PSUR)

      Within the framework of a licensing or distribution agreement to be
established between both partners, the PSUR periodicity must be dealt with and a
calendar must be set up, anticipating notably the possible integration of
international Global PSURs and national PSURs of the medicinal product,
according to its definition.

      According to this calendar provisions (taking into account the regulatory
periodicities) each partner, as either the Marketing Authorisation holder or the
national licensee, addresses a copy of the report to the other party at the time
of sending it to the appropriate health authorities.

      The PSUR calendar between both parties is revised if Marketing
Authorisation modifications can justify a new periodicity.

      The PSUR planning is attached to the contract in appendix 6.3 to the
present exhibit.





--------------------------------------------------------------------------------

      Additional regulatory reports required by a health authority are also
transmitted to the partner at the same time that they are sent to the requiring
health authority

      3.2.4. Modifications of the SPC safety-related paragraphs

      The partners inform themselves about any modification made to the
safety-related paragraphs in the SPC of the Product(s). This information is made
prior to draft the regulatory report of the modification, in order to make them
coordinated, if necessary.

4 –  TRANSMISSIONS DURING CLINICAL TRIALS

  Each partner informs by fax the other party of any serious adverse event (SAE)
occurring during a clinical trial carried out with the Product(s) under
development and of which he is the sponsor.

      This information is sent using a CIOMS form or even a SAE report form
within ten calendar days upon reception of the information by the
pharmacovigilance department.

      The follow-up reports are exchanged according to the same procedures, and
the evolution is documented until the concerned patient’s recovery or
stabilisation.

      SAE information is sent without systematically breaking the blind.
Any information related to the result of a possible breaking of the blind is
sent to the partner.
The case reports, after breaking the blind at the end of the study, are sent to
the partner according to a list of attribution.

      The sender pharmacovigilance department may send the final clinical trial
report to the partner, as soon as available, if the latter requests it.

      Should any questions be raised by the authorities, they will be answered
by the partner identified as the trial sponsor.

5 – OTHER TRANSMISSIONS OF INFORMATION

5.1 The pharmacovigilance team can agree to communicate significant documents
such as expert reports, updated investigator brochure, scientific
documentations, etc. even if this is not necessarily envisaged by this document.

    5.2 It is up to the pharmacovigilance departments to discuss at any moment
about the exchanged information.




--------------------------------------------------------------------------------

6 – DEFINITIONS -  APPENDICES

6.1 DEFINITIONS

      Reference : Volume 9 of the Rules Governing Medicinal Products in the
European Union Standard terminology

    • ADVERSE EVENT (OR ADVERSE EXPERIENCE) (AE)

      An undesirable experience occurring following administration of a
medicinal product. An adverse event does not necessarily have a causal
relationship with the treatment.

    • ADVERSE REACTION / ADVERSE DRUG REACTION (ADR)

      Adverse reaction means a response to a medicinal product which is noxious
and unintended and which occurs at doses normally used in man for the
prophylaxis, diagnosis or therapy of disease or for the restoration, correction
or modification of physiological function.

      Adverse drug reaction in this context is considered as synonymous with
adverse reaction and suspected adverse drug reaction.

      A reaction, contrary to an event, is characterised by the fact that a
causal relationship between the drug and the occurrence is suspected, i.e.
judged possible by the reporting or a reviewing health-care professional. If a
reaction is spontaneously reported by a health-care professional, this usually
implies a positive judgement from the reporter unless the reporter explicitly
gives a negative judgement on the causal relationship.

    • UNEXPECTED ADVERSE REACTION

      Unexpected Adverse Reaction means an adverse reaction, the nature,
severity or outcome of which is not consistent with the Summary of Product
Characteristics.

      It also includes class-related reactions which are mentioned in the SPC
but which are not specifically described as occurring with this product.

      For products authorised nationally, the relevant SPC is that approved by
the competent authority in the member state to which the reaction is being
reported.

      For centrally authorised products, the relevant SPC is the SPC authorised
by the European Commission.

    • LISTED ADVERSE DRUG REACTION

      An adverse reaction whose nature, severity, specificity and outcome are
consistent with the information in the company core safety information (CCSI).

    • UNLISTED ADVERSE DRUG REACTION

      An adverse reaction which is not specifically included as a suspected
adverse effect in the company core safety information (CCSI). This includes an
adverse reaction whose nature, severity, specificity or outcome is not
consistent with the information in the CCSI. It also




--------------------------------------------------------------------------------

      includes class-related reactions which are mentioned in the CCSI but which
are not specifically described as occurring with this product.

    • REPORTABLE ADVERSE REACTION - MINIMUM INFORMATION

      A reportable adverse drug reaction (ADR) requires the following minimum
information:

        a) an identifiable health-care professional reporter -
The reporter can be identified by either name or initials, or address or
qualification (e.g. physician, dentist, pharmacist, nurse).

        b) an identifiable patient -
The patient can be identified by initials or patient number, or date of birth
(or age information if date of birth not available) or sex. The information
should be as complete as possible.

        c) at least one suspected substance/medicinal product

        d) at least one suspected adverse reaction.
The minimum information is the smallest amount of information required for the
submission of a report and every effort should be made to obtain and submit
further information when it becomes available.

    • SERIOUS ADVERSE DRUG REACTION (SADR)

      Serious adverse reaction means an adverse reaction which results in death,
is life-threatening, requires inpatient hospitalisation, or prolongation of
existing hospitalisation, results in persistent or significant disability or
incapacity, or is a congenital anomaly/birth defect.


  It also includes serious adverse clinical consequences associated with use
outside the terms of the Summary of Product Characteristics (SPC) (including,
for example, prescribed doses higher than those recommended), overdoses or
abuse.

      Medical judgement should be exercised in deciding whether a reaction is
serious in other situations. Important adverse reactions that are not
immediately life-threatening or do not result in death or hospitalisation but
may jeopardise the patient should be considered as serious.

    • SUSARS

      Suspected unexpected serious adverse reactions

    • SPONTANEOUS REPORT OR SPONTANEOUS NOTIFICATION

      A communication to a company, regulatory authority or other organisation
that describes a suspected adverse drug reaction in a patient given one or more
medicinal products and which does not derive from a study.

    • COMPANY CORE DATA SHEET (CCDS)




--------------------------------------------------------------------------------

      A document prepared by the marketing authorisation holder (MAH)
containing, in addition to safety information, material relating to indications,
dosing, pharmacology and other information concerning the product.

    • COMPANY CORE SAFETY INFORMATION (CCSI)


  All relevant safety information contained in the company core data sheet
(CCDS) prepared by the marketing authorisation holder (MAH) and which the MAH
requires to be listed in all countries where the company markets the drug,
except when the local regulatory authority specifically requires a modification.
It is the reference information by which listed and unlisted are determined for
the purpose of periodic reporting for marketed products, but not by which
expected and unexpected are determined for expedited reporting.

    • INTERNATIONAL BIRTH DATE (IBD)

      The date of the first marketing authorisation for a medicinal product
granted to the marketing authorisation holder (MAH) in any country in the world.

OTHER DEFINITIONS

    • MEDICINAL PRODUCT

      Any medicine prepared in advance, marketed under a specific denomination
and with a particular packaging.

    • IMPUTABILITY

      Valuation of the relationship between an adverse event (or adverse
experience) and a medicinal product.

      They can be valued using different scales according to the country.

      PIERRE FABRE MÉDICAMENT uses a 6-degree scale, I4 highly probable, I3
Probable, I2 Possible, I1 Doubtful, I0 not related, I9 Unknown/not available.

      The adverse reactions concerned by the present procedure are those whose
relationship corresponds to one of the 4 degrees above-mentioned I1, I2, I3, I4.

    • PERIODIC SAFETY UPDATE REPORT (PSUR)

      Report drafted by a pharmaceutical firm, as the AMM holder and\or the
licensee, concerning a marketed medicinal product. This report analyses the
information obtained on this product relating to its safety in human in a place
and a period of time determined by the regulations. The PSURs are drafted
according to a typical plan detailed in the ICH procedures.




--------------------------------------------------------------------------------

6.2      LIST OF CONTACT PEOPLE

  PIERRE FABRE MEDICAMENT - PHARMACOVIGILANCE
Attn: Mr. J.P. DEMAREZ
45 Place Abel Gance
92654 BOULOGNE Cedex - FRANCE -
Tel : […***…]
Fax : (33) 1.49.10.80.90
E-mail: jean.paul.demarez@pierre-fabre.com

      CYPRESS BIOSCIENCE, INC.
4350 Executive Drive, Suite 325
San Diego, CA 92121
Attention: Jay D. Kranzler
Telephone: (858) 452-2323
Facsimile: (858) 452-1222


6.3       APPENDICES

Appendix n° 1. Serious Adverse Event In Clinical Trial. (Page 1 and 2)
Appendix n° 2. Suspect Adverse Reaction Report.(Claim Form) (Page 1)
Appendix n° 3. Planning of PSURs

 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT E

Cypress Patents

[…***…]

 

*Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT F

[…***…]

 

*Confidential Treatment Requested